


Exhibit 10.1







AGREEMENT AND PLAN OF MERGER

dated as of September 13, 2008

among

RENAISSANCE ACQUISITION CORP.,

FCI MERGER SUB I, INC.,

FCI MERGER SUB II, LLC,

FIRST COMMUNICATIONS, INC.

and

THE STOCKHOLDERS’ REPRESENTATIVE NAMED HEREIN














--------------------------------------------------------------------------------







TABLE OF CONTENTS




 

 

Page

I.

DEFINITIONS

2 

II.

THE MERGERS

14 

 

2.1.

Effective Times of the Mergers

14 

 

2.2.

Closing

15 

 

2.3.

Effects of the Mergers

15 

 

2.4

Governing Documents

15 

 

2.5

Directors and Officers

16 

III.

CONVERSION OF SECURITIES

16 

 

3.1

Effect on Capital Stock; Merger Consideration

16 

 

3.2

Fractional Shares

19 

 

3.3

Appraisal Rights

19 

 

3.4

Payment of Merger Consideration; Surrender of Certificates

20 

 

3.5

Escrow

23 

IV.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

24 

 

4.1

Organization, Qualification, and Corporate Power

24 

 

4.2

Subsidiaries

24 

 

4.3

Capitalization

24 

 

4.4

Validity and Execution; Stockholder Approval

25 

 

4.5

Real and Tangible Personal Properties

25 

 

4.6

No Litigation

26 

 

4.7

Noncontravention

26 

 

4.8

Tax Matters

27 

 

4.9

Financial Statements

28 

 

4.10

Undisclosed Liabilities

29 

 

4.11

Material Contracts

29 

 

4.12

Intellectual Property

29 

 

4.13

Insurance

30 

 

4.14

Employees

31 

 

4.15

Employee Benefits

31 

 

4.16

Environmental Matters

33 








-i-







--------------------------------------------------------------------------------







TABLE OF CONTENTS

(continued)




 

 

 

Page

 

4.17

Compliance with Laws

34 

 

4.18

Accounts Receivable

34 

 

4.19

No Brokers

34 

 

4.20

No Material Changes

34 

 

4.21

Permits and Licenses

36 

 

4.22

Warranties

36 

 

4.23

Major Suppliers and Customers

36 

 

4.24

Related Party Transactions

37 

 

4.25

Prohibited Payments

37 

 

4.26

Books and Records

38 

 

4.27

Proxy Statement

38 

 

4.28

Disclaimer

38 

V.

REPRESENTATIONS AND WARRANTIES OF PARENT AND THE MERGER SUBS

39 

 

5.1

Organization of Parent and the Merger Subs

39 

 

5.2

Validity and Execution

39 

 

5.3

Noncontravention

39 

 

5.4

No Litigation

40 

 

5.5

No Brokers

40 

 

5.6

Disclosure

40 

 

5.7

SEC Filings

40 

 

5.8

Capitalization

41 

 

5.9

Undisclosed Liabilities

41 

 

5.10

Material Contracts

42 

 

5.11

Intellectual Property

42 

 

5.12

Compliance with Laws

42 

 

5.13

Related Party Transactions

42 

 

5.14

Tax Matters

42 

 

5.15

Business Activities

43 

 

5.16

Title to Property

43 








-ii-







--------------------------------------------------------------------------------







TABLE OF CONTENTS

(continued)




 

 

 

Page

 

5.17

Indebtedness

43 

 

5.18

Trust Funds

43 

 

5.19

No Material Changes

43 

 

5.20

Board Approval

44 

VI.

COVENANTS

44 

 

6.1

Mutual Joint Covenants

44 

 

6.2

Company’s Covenants

51 

 

6.3

Parent Covenants

57 

 

6.4

Proxies and Dissent Rights

59 

 

6.5

Stock Symbol

59 

 

6.6

Further Assurances

59 

VII.

CONDITIONS TO EACH PARTY’S OBLIGATION TO EFFECT THE MERGER

60 

 

7.1

Parent Stockholder Approval

60 

 

7.2

Parent Common Stock

60 

 

7.3

Effectiveness of Registration Statement

60 

 

7.4

NASDAQ Listing Approval

60 

 

7.5

No Litigation

60 

 

7.6

Hart-Scott-Rodino Act; Governmental Approvals

60 

 

7.7

Board Composition and Parent Officers

61 

 

7.8

Frustration of Closing Conditions

61 

VIII.

ADDITIONAL CONDITIONS TO OBLIGATIONS OF PARENT AND THE MERGER SUB

61 

 

8.1

Representations True

61 

 

8.2

Consents Obtained

61 

 

8.3

Performance of Obligations

61 

 

8.4

Dissenting Stockholders

62 

 

8.5

Receipt of Documents by Parent

62 

 

8.6

No Material Adverse Effect

62 

 

8.7

Credit Agreement Amendment

62 

 

8.8

GCI Merger

62 








-iii-







--------------------------------------------------------------------------------







TABLE OF CONTENTS

(continued)




 

 

Page

IX.

CONDITIONS PRECEDENT TO OBLIGATIONS OF COMPANY

62 

 

9.1

Representations True

62 

 

9.2

Performance of Obligations

62 

 

9.3

Consents Obtained

63 

 

9.4

Merger Consideration

63 

 

9.5

Parent Stockholder Consent

63 

 

9.6

Receipt of Documents

63 

 

9.7

SEC Compliance

63 

 

9.8

No Material Adverse Effect

63 

X.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

63 

 

10.1

Nonsurvival of Representations and Warranties

63 

XI.

TERMINATION

63 

 

11.1

Termination

63 

 

11.2

Effect of Termination

64 

XII.

MISCELLANEOUS

65 

 

12.1

Applicable Law

65 

 

12.2

Construction; Entire Agreement; Amendment

65 

 

12.3

Assignment

65 

 

12.4

Binding Effect

65 

 

12.5

Interpretation

65 

 

12.6

Waiver

66 

 

12.7

Counterparts

66 

 

12.8

Severability

66 

 

12.9

Notices

66 

 

12.10

Consent to Jurisdiction

67 

 

12.11

WAIVER OF JURY TRIAL

68 

 

12.12

Specific Performance

68 

 

12.13

Expenses

68 

 

12.14

Stockholders’ Representative

68 








-iv-







--------------------------------------------------------------------------------







AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into as of this
13th day of September, 2008 by and among RENAISSANCE ACQUISITION CORP., a
Delaware corporation (“Parent”), FCI MERGER SUB I, INC., a Delaware corporation
and wholly owned subsidiary of Parent (“Merger Sub I”), FCI MERGER SUB II, LLC,
a Delaware limited liability company and wholly owned subsidiary of Parent
(“Merger Sub II”, and, together with the Merger Sub I, collectively, the “Merger
Subs”), FIRST COMMUNICATIONS, INC., a Delaware corporation (the “Company”) and
The Gores Group LLC, solely in its capacity as the exclusive representative of
the stockholders of the Company (“Stockholders’ Representative”).

RECITALS:

A.      The parties hereto desire to effect a business combination of Parent and
the Company by means of (i) the merger (the “First Merger”) of Merger Sub I with
and into the Company, with the Company continuing as the surviving corporation
of the First Merger (the “First Merger Surviving Corporation”), and (ii)
immediately following the effectiveness of the First Merger, and as part of the
same plan of merger and reorganization, the merger (the “Second Merger” and,
together with the First Merger, collectively, the “Mergers”) of the First Merger
Surviving Corporation with and into Merger Sub II, with Merger Sub II continuing
as the surviving entity of the Second Merger (the “Second Merger Surviving
Entity”).




B.      The boards of directors of each of the parties hereto (or in the case of
Merger Sub II, Parent, as its sole managing member) have determined that this
Agreement and the Mergers and such other transactions contemplated hereby
(collectively, the “Transactions”) are fair to and in the best interests of
their respective stockholders or members, as applicable, and have declared it
advisable and approved this Agreement and the Transactions on the terms and
conditions set forth in this Agreement.




C.      The holders of a majority of the outstanding shares of the Company’s
Series A Preferred Stock have approved this Agreement and the Transactions on
the terms and conditions set forth in this Agreement.  The holders of T1
Warrants have delivered irrevocable notices of exercise of their warrant
contingent upon the consummation of the Transactions and all the holders of the
T2 Warrants and certain of the holders of the T3 Warrants have entered into an
exchange agreement for the exercise of their warrants in the form attached
hereto as Exhibit A (the “Exchange Agreement”).

D.      Simultaneously with the execution and delivery of this Agreement, the
Company shall obtain a voting agreement (the “Voting Agreement”) in the form
attached hereto as Exhibit B executed by the holders of at least 75% of Company
Common Stock whereby each holder irrevocably agrees to vote all of its voting
shares of Company Common Stock (as defined herein) held by it in favor of
delisting the Company Common Stock from the Alternative Investment Market on the
London Stock Exchange (the “AIM”).





- 1 -




--------------------------------------------------------------------------------







E.      Immediately following and within forty-eight (48) hours of the execution
and delivery of this Agreement, the Company shall obtain the affirmative written
consent of the holders of at least a majority of Company Common Stock (as
defined herein) to approve this Agreement and the First Merger.

F.      The Company, First Global Telecom, Inc., GCI Globalcom Holdings, Inc.
(“GCI”) and M. Gavin McCarty, as stockholders’ representative, have entered into
an Agreement and Plan of Merger, dated July 18, 2008 (the “GCI Merger
Agreement”), pursuant to which the Company has agreed to acquire all of the
outstanding capital stock of GCI (the “GCI Acquisition”).

G.      The Company shall effect the consummation of the GCI Acquisition prior
to the Mergers.

H.      For United States federal income tax purposes, the parties hereto intend
that the Mergers qualify as a reorganization within the meaning of Section
368(a) of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations promulgated thereunder.

NOW, THEREFORE, in exchange for the mutual promises contained herein, and other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

I.     DEFINITIONS

“Acquired Companies” means the Company and the Company Subsidiaries.

“Acquisition” means the purchase by the Company or following the Second Merger,
the Second Merger Surviving Entity, outside of the ordinary course of business,
of another company or any of its assets, securities or business by means of a
merger, consolidation, joint venture, exchange offer or purchase or sale of
stock or assets.

“Additional Warrant Stock” shall have the meaning set forth in Section
3.1(c)(ii)(2).

“Affiliate” means, with respect to any specified Person: (1) any other Person
which, directly or indirectly, owns or controls, is under common ownership or
control with, or is owned or controlled by, such specified Person; and (2) any
immediate family member of the specified Person.  For these purposes, an
immediate family member shall mean a natural Person’s spouse, parents or
children.

“Aggregate Consideration” means the total cash amount and other consideration
received (which shall be deemed to include amounts paid into escrow) by the
target and/or its shareholders upon the consummation of an Acquisition
(including payments made in installments), inclusive of cash, securities, notes,
consulting agreements and agreements not to compete, plus the total value of
liabilities assumed and to the extent such Aggregate Consideration is paid in
stock, then the Fair Market Value of such stock.





- 2 -




--------------------------------------------------------------------------------







“Agreement” has the meaning set forth in the preamble.

“AIM” has the meaning set forth in the recitals.

“Businesses” means the business and operations carried out by the Company and
the Company Subsidiaries.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required to remain
closed.

“Cash Merger Consideration” shall have the meaning set forth in Section
3.1(a)(ii).  

“Certificates” shall have the meaning set forth in Section 3.4(b).  

“Closing” shall have the meaning set forth in Section 2.2.

“Closing Date” shall have the meaning set forth in Section 2.2.

“Closing Form 8-K” shall have the meaning set forth in Section 6.1(g)(ii).  

“Closing Press Release” shall have the meaning set forth in Section 6.1(g)(ii).
 

“Closing Price” for each day shall be the last reported sales price regular way
on that day or, in case no such reported sale takes place on such day, the
reported closing bid price regular way, in either case as reported on a national
securities exchange or other public exchange on which the stock is admitted to
trading or listed, or if not so listed or admitted to trading, the last quoted
bid price or, if not quoted, the average of the high bid and the low asked
prices in the over-the-counter market or such other system then in use.

“Closing Stock Payment” shall have the meaning set forth in Section
3.1(a)(iii)(1)(x).

“Code” has the meaning set forth in the recitals.

“Common Stock Merger Consideration” shall have the meaning set forth in Section
3.1(a)(iii)(1)(2).

“Company” has the meaning set forth in the preamble.

“Company Audit” shall have the meaning set forth in Section 4.9.

“Company Common Stock” shall have the meaning set forth in Section 3.1.

“Company Financial Statements” shall have the meaning set forth in Section 4.9.

“Company Group” shall have the meaning set forth in Section 6.1(i)(ii).

“Company Preferred Stock” shall have the meaning set forth in Section 3.1.





- 3 -




--------------------------------------------------------------------------------







“Company Stock” shall have the meaning set forth in Section 3.1.

“Company Subsidiaries” means all Subsidiaries of the Company.

“Company’s Knowledge” means the actual knowledge of Ray Hexamer, Joe Morris,
Jessica Newman, Rick Buyens, Ryan Wiegner and Frank Lomanno, in each case, after
a reasonable investigation and inquiry, only with respect to the period of time
each such person was employed by the Company.

“Company Third Party Acquisition” means (I) any sale of 15% or more of the
consolidated assets of the Company and its subsidiaries, or 15% or more of the
equity or voting securities of the Company or any subsidiary whose assets,
individually or in the aggregate, constitute 15% or more of the consolidated
assets of the Company (each, a “Material Subsidiary”), (II) any tender offer or
exchange offer that, if consummated, would result in a third party beneficially
owning 15% or more of the equity or voting securities of the Company or of any
Material Subsidiary, (III) a merger, consolidation, business combination, share
exchange, sale of substantially all the assets, reorganization,
recapitalization, liquidation, dissolution or other similar transaction
involving the Company or any Material Subsidiary, in each such case in this
clause (III) that would result in either (x) a third party beneficially owning
15% or more of any class of equity or voting securities of the Company or any
Material Subsidiary, or 15% or more of the consolidated assets of the Company or
(y) the stockholders of the Company receiving securities traded in the U.S. on
any nationally-recognized exchange or over-the-counter market; “Company Third
Party Acquisition” shall not include the GCI Acquisition or any other
transaction pursuant to which the Company or a Material Subsidiary is the
acquiring party, provided that, except in the case of the GCI Acquisition, such
purchase shall not materially impede the consummation of the Acquisition.

“Contract” means with respect to any Person, any agreement, indenture, debt
instrument, contract, guarantee, loan, note, mortgage, license, lease, purchase
order, delivery order, commitment or other arrangement, understanding or
undertaking, whether written or oral, including all amendments, modifications
and options thereunder or relating thereto, to which such Person is a party, by
which it is bound, or to which any of its assets or properties is subject.

“Credit Agreement” means that certain that certain Amended and Restated Loan and
Security Agreement, dated as of March 7, 2008 among the Company and JPMorgan
Chase Bank, National Association.

“Debt” means, as at any date of determination thereof (without duplication), all
obligations or liabilities (other than intercompany obligations between the
Acquired Companies) of the Acquired Companies in respect of: (a) any borrowed
money or funded indebtedness or issued in substitution for or exchange for
borrowed money or funded indebtedness (including obligations with respect to
principal, accrued interest, and any applicable prepayment charges or premiums)
including, without limitation, the aggregate principal balance of, and all
accrued and unpaid interest on, the loans outstanding under the Credit Agreement
as of the Closing Date, together with all other indebtedness, fees, liabilities,
obligations, covenants and duties of the





- 4 -




--------------------------------------------------------------------------------







Company of every kind, nature and description under or in respect of the Credit
Agreement; (b) any indebtedness evidenced by any note, bond, debenture or other
debt security; (c) capital lease obligations; (d) any indebtedness guaranteed by
the Acquired Companies (excluding intercompany debt and letters of credit and
guarantees by one Acquired Company of performance obligations of another
Acquired Company); (e) any obligations with respect to any interest rate hedging
or swap agreements; (f) any obligations for the deferred purchase price of
property or services (including, without limitation, deferred purchase price
liabilities from past acquisitions); (g) any commitment by which an Acquired
Company assures a creditor against loss (including contingent reimbursement
obligations with respect to letters of credit); (h) any liabilities of an
Acquired Company under conditional sale or other title retention agreements; (i)
any liabilities of an Acquired Company under or in connection with letters of
credit (whether or not drawn), bankers acceptances or similar items; (j) any
liabilities with respect to vendor advances or any other advances made to an
Acquired Company; (k) any indebtedness or liabilities secured by a Lien on an
Acquired Company’s assets; (1) any amounts owed by an Acquired Company to any
Person or entity under any noncompetition, consulting or deferred compensation
arrangements; and (m) any “success fees” or bonuses, change in control or
severance payments arising from or otherwise triggered by the Transactions, and
any amounts payable to offset any excise Taxes imposed under Section 4999 of the
Code and any related income Taxes.

“Delaware LLC Act” shall have the meaning set forth in Section 2.3(b).

“DGCL” shall have the meaning set forth in Section 2.3(b).

“Disclosing Party” shall have the meaning set forth in Section 6.1(c).  

“Dissenting Shares” shall have the meaning set forth in Section 3.3.

“EBITDA” means for the applicable fiscal quarter, using results taken from the
unaudited reviewed financial statements of the Second Merger Surviving Entity,
the following calculation:  income before provision for income taxes, plus
interest expense, less interest income, plus depreciation and amortization, plus
amortization of intangible assets, plus any expenses arising solely from the
First Merger and the Second Merger charged to income in such fiscal quarter and
any subsequent acquisition or transaction costs expensed in connection with FASB
Rule No. 141R charged to income in such fiscal quarter.

“EBITDA Condition” shall have the meaning set forth in Section 3.1(a)(iii)(2).

“EBITDA Escrow Release Date” shall have the meaning set forth in Section 3.5.

“EBITDA Stock” shall have the meaning set forth in Section 3.1(a)(iii)(1)(y).

“EBITDA Target” shall mean $50 million plus the sum of any Target Increases.





- 5 -




--------------------------------------------------------------------------------







“Environmental Laws” shall mean all Laws, including all common law, orders,
judgments, and all other provisions having the force or effect of law,
concerning occupational health or safety, pollution or the protection of the
environment, including any laws governing the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control or cleanup of, or exposure to, any Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any corporation or trade or business (whether or not
incorporated) which is treated with any of the Acquired Companies as a single
employer within the meaning of Section 414 of the Code.


“Escrow Account” shall have the meaning set forth in Section 3.5.

“Escrow Agent” shall have the meaning set forth in Section 3.5.

“Escrow Agreement” shall have the meaning set forth in Section 3.5.

“Escrowed Stock” shall have the meaning set forth in Section 3.5.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Agent” shall have the meaning set forth in Section 3.4(a).  

“Exchange Agreement” has the meaning set forth in the recitals.

“Exchange Fund” shall have the meaning set forth in Section 3.4(a).  

“Exclusivity Period” shall have the meaning set forth in Section 6.1(i).

“Fair Market Value" means at any date, the average of the daily Closing Prices
(as defined below) for such share of stock for the five (5) consecutive Trading
Days immediately preceding the date of the closing of the Acquisition or if the
stock is not publicly held or so listed or traded, the fair market value per
share shall be as determined in good faith by the board of directors of the
Second Merger Surviving Entity, whose determination shall be conclusive absent
manifest abuse or error, and described in a resolution of the board of directors
of the Second Merger Surviving Entity certified by the secretary of the Second
Merger Surviving Entity.

“FCC” means the Federal Communications Commission.

“FCC Consents” means the applications, notices, reports, registrations and other
filings and/or consents required to be filed with or obtained from the FCC in
connection with the consummation of the Transactions.

“First Merger” shall have the meaning set forth in the recitals.





- 6 -




--------------------------------------------------------------------------------







“First Merger Certificate of Merger” shall have the meaning set forth in Section
2.1(a).

“First Merger Effective Time” shall have the meaning set forth in Section
2.1(a).

“First Merger Surviving Corporation” shall have the meaning set forth in the
recitals.

“First Merger Surviving Corporation Common Stock” has the meaning set forth in
Section 3.1(a)(i).

“GAAP” means generally accepted accounting principles as applied in the United
States of America.

“GCI” has the meaning set forth in the recitals.

“GCI Acquisition” shall have the meaning set forth in the recitals.  

“GCI Merger Agreement” shall have the meaning set forth in the recitals.  

“GCI Subsidiaries” means GCI’s two wholly-owned subsidiaries, Globalcom, Inc.,
an Illinois corporation, and Globalcom Equipment, Inc., a Delaware corporation.

“Governmental Authority” means any federal, state, local or foreign government
or any political subdivision thereof or any department, commission, board,
bureau, agency, court, panel or other instrumentality of any kind of any of the
foregoing.

“Governmental Prohibition” shall have the meaning set forth in Section 7.5.

“Hazardous Material” means any chemical, substance, waste, material, pollutant,
or contaminant, the exposure to, presence of, release of, use of, or storage,
disposal, treatment or transportation of which may give rise to liability under,
is regulated under, or is defined by any Law, including any Environmental Law,
including petroleum and petroleum products.

“Intellectual Property” means any of the following in any jurisdiction
throughout the world: (a) patents, patent applications, patent disclosures and
inventions, including any provisionals, continuations, divisionals,
continuations-in-part, renewals and reissues for any of the foregoing; (b)
Internet domain names, trademarks, service marks, trade dress, trade names,
logos, slogans and corporate names and registrations and applications for
registration thereof together with all of the goodwill associated therewith; (c)
copyrights (registered or unregistered) and copyrightable works and
registrations and applications for registration thereof; (d) mask works and
registrations and applications for registration thereof; (e) software, data,
data bases and documentation thereof; (f) trade secrets and other confidential
information (including ideas, formulas, compositions, inventions (whether
patentable or unpatentable and whether or not reduced to practice), know-how,
manufacturing and production processes and techniques, research and development
information, drawings, specifications, designs, plans, proposals, technical
data, copyrightable works, financial and marketing plans and customer and
supplier lists and information); and (g) copies and tangible embodiments thereof
(in whatever form or medium).





- 7 -




--------------------------------------------------------------------------------







“Interim Company Financial Statements” shall have the meaning set forth in
Section 4.9.

“Law” means all applicable laws of any country or any political subdivision
thereof, including, without limitation, all foreign, federal, state and local
statutes, regulations, ordinances, codes, orders or decrees or any other laws,
common law theories or reported decisions of any court thereof.

“Leased Real Property” shall have the meaning set forth in Section 4.5(a).

“Leases” shall have the meaning set forth in Section 4.5(a).

“Lien” means any charge, claim, right of first refusal, restriction on transfer,
mortgage, security deed, deed to secure debt, deed of trust, title defect,
mechanic’s lien, judgment lien or other similar lien (except for any lien for
Taxes not yet due and payable), pledge, assessment, security interest or other
encumbrance.

“Material Adverse Effect” means (x) as to any Person, a material adverse effect
on the business, assets, results of operations or financial condition of such
Person, and (y) as to any Acquired Company, a material adverse effect on the
business, assets, results of operations or financial condition of the Acquired
Companies taken as a whole; provided, however, that none of the following shall
be deemed, either alone or in combination, to constitute, and none of the
following shall be taken into account in determining whether there has been or
would be, a “Material Adverse Effect” with respect to any Person (including any
Acquired Company): any facts, changes, developments, events, occurrences,
actions, omissions or effects (i) generally affecting (A) the economy, or
financial or capital markets, in the United States or elsewhere in the world, to
the extent that they do not disproportionately affect such Person in relation to
other companies in the industry in which such Person primarily operates or (B)
the industry in which such Person operates to the extent that they do not
disproportionately affect such Person in relation to other companies in the
industry in which such Person primarily operates, or (ii) arising out of,
resulting from or attributable to (1) changes (after the date of this Agreement)
in Law or in generally accepted accounting principles or in accounting standards
or (2) any decline in the market price, or change in trading volume, of the
capital stock of such Person or any failure to meet publicly announced revenue
or earnings projections or internal projections (it being understood that,
without limiting the applicability of the provisions contained in clause (i) or
(ii) above, the cause or causes of any such decline, change or failure may be
deemed to constitute, in and of itself and themselves, a Material Adverse Effect
and may be taken into consideration when determining whether a Material Adverse
Effect has occurred).

“Material Contract” means the agreements of the following types to which any
Person is a party (which is effective and binding on such Person) or by which
any material assets of any Person is bound or are subject:





- 8 -




--------------------------------------------------------------------------------










(a)       Contracts or group of related Contracts which involve commitments to
make capital expenditures or which provide for the purchase of assets, goods or
services by such Person from any one Person under which the undelivered balance
of such goods or services has a purchase price in excess of $300,000 in any
consecutive twelve (12) month period after the date hereof or which are not
terminable by such Person without a penalty;

(b)       Contracts or group of related Contracts which provide for the sale of
goods or services by such Person and under which the undelivered balance of such
goods or services has a sale price in excess of $150,000 in any consecutive
twelve (12) month period after the date hereof or which are not terminable by
such Person without penalty;

(c)       joint venture agreements, partnership agreements, and limited
liability company agreements and each similar type of Contract (however named)
involving a sharing of profits, losses, costs or liabilities with any other
Person;

(d)       Contracts that involve the material acquisition or disposition,
directly or indirectly, by merger, consolidation or acquisition of stock or
assets, between such Person and any another Person;

(e)       employment, non-competition, non-solicitation and profit-sharing plan
agreements with any officer or director of such Person;

(f)       Contracts which presently limit in any material respect the freedom of
any Acquired Company to engage in any business anywhere in the world or compete
with any Person;

(g)       Contracts pursuant to which such Person is a lessor or a lessee of any
personal or real property (including the Leases), or holds or operates any
tangible personal property owned by another Person, except for any such Leases
under which the aggregate annual rent or lease payments do not exceed $50,000 or
which are terminable by such Person without penalty;

(h)       Contracts not included in subsection (e) providing for severance
(including contractual notice of termination or pay in lieu thereof), retention,
deferred compensation, change in control or other similar payments;

(i)       Contracts with any stockholder, officer or director of such Person, or
any Affiliate of any of the foregoing, or in the case of any individual, any
immediate family member of any of the foregoing;

(j)       Contracts with material dealers, distributors or sales
representatives;





- 9 -




--------------------------------------------------------------------------------










(k)       Contracts under which such Person has made material advances or loans
to any other Person, other than expense re-imbursement done in the Ordinary
Course of Business;

(l)       Contracts regarding interconnection and carrier agreements with
telecommunication and data service providers;

(m)       Contracts relating to material Debt; or

(n)       any settlement or similar agreements relating to any material
litigation to which an Acquired Company was a party.

“Merger Consideration” means the Cash Merger Consideration and the Common Stock
Merger Consideration.

“Mergers” shall have the meaning set forth in the recitals.

“Merger Sub I” has the meaning set forth in the preamble.

“Merger Sub II” has the meaning set forth in the preamble.

“Merger Subs” has the meaning set forth in the preamble.

“Most Recent Company Balance Sheet” shall have the meaning set forth in Section
4.9.

“New Warrant” shall have the meaning set forth in Section 3.1(c)(ii)(1).

“Ordinary Course of Business” means the ordinary course of business of an
applicable Person consistent with past custom and practice (including with
respect to quantity and frequency).

“Other Filings” shall have the meaning set forth in Section 6.1(e)(i).

“Outside Date” shall have the meaning set forth in Section 11.1(b).

“Owned Intellectual Property” shall have the meaning set forth in Section 4.12.

“Owned Real Property” shall have the meaning set forth in Section 4.5(a).

“Parent” has the meaning set forth in the preamble.

“Parent Common Stock” means the common stock, par value $0.0001 per share, of
Parent.

“Parent Group” shall have the meaning set forth in Section 6.1(i)(i).





- 10 -




--------------------------------------------------------------------------------







“Parent Knowledge” means the actual knowledge of Barry Florescue, Mark Seigel
and Richard Bloom, in each case after a reasonable investigation and inquiry.

“Parent Preferred Stock” shall have the meaning set forth in Section 5.8(a).

“Parent SEC Documents” shall have the meaning set forth in Section 5.7.

“Parent Stock Options” shall have the meaning set forth in Section 5.8(b).

“Parent Stockholder Approval” shall have the meaning set forth in Section
6.1(e)(i).

“Parent Stockholders’ Meeting” shall have the meaning set forth in Section 4.27.

“Parent Third Party Acquisition” means: (I) any purchase of 15% or more of the
consolidated assets of a third party and its subsidiaries, or 15% or more of the
equity or voting securities of a third party or a Material Subsidiary (as
defined in Company Third Party Acquisition definition) thereof, (II) any tender
offer or exchange offer that, if consummated, would result in Parent
beneficially owning 15% or more of a third party’s equity or voting securities
or any Material Subsidiary thereof, (III) a merger, consolidation, business
combination, share exchange, purchase of substantially all the assets,
reorganization, recapitalization, liquidation, dissolution or other similar
transaction involving the Parent and any third party, in each such case in this
clause (III) that would result in Parent beneficially owning 15% or more of any
class of equity or voting securities of such third party or any Material
Subsidiary thereof, or 15% or more of the consolidated assets of such third
party.

“Parent Warrants” shall have the meaning set forth in Section 5.8(b).

“Permit” means a license, permit or other authorization or registration required
by any Governmental Authority or applicable Law to carry out a Business, other
than those licenses, permits or other authorizations or registrations the
absence of which would not cause a Material Adverse Effect with respect to such
Business.

“Permitted Liens” shall mean (a) liens for Taxes not yet due and payable or that
are being contested in good faith through appropriate proceedings and for which
adequate reserves are reflected in the Company Financial Statements in
accordance with GAAP, (b) with respect to any Acquired Company asset,
encumbrances, imperfections of title and title defects that will not materially
interfere with the use of such asset or materially impair the value thereof,
including mechanics’ liens, materialmen’s liens and other inchoate liens,
provided that the obligations in respect of which such encumbrances were created
are not delinquent, (c) all rights-of-way, licenses, easements, encroachments,
covenants, reservations, restrictions, conditions, Leases, tenancies and other
encumbrances of record that do not materially interfere with the existing use of
the Businesses or materially impair the value thereof, provided that the
obligations in respect of which such encumbrances are not delinquent, (d)
unrecorded easements, Leases, tenancies, license agreements, covenants,
rights-of-way and other encumbrances and similar restrictions on the Real
Property that do not materially interfere with the existing use thereof,
provided that the





- 11 -




--------------------------------------------------------------------------------







obligations in respect of which such encumbrances were created are not
delinquent, (e) deposits or pledges made in connection with, or to secure
payment of, worker’s compensation, unemployment insurance, old age pension
programs mandated under applicable laws or other social security regulations,
and (f) all zoning, building, subdivision and other statutory or regulatory
conditions and restrictions relating to the use of real property.

“Person” means any individual, corporation, proprietorship, joint venture, firm,
partnership, trust, limited liability company, association or other entity.

“Plans” shall have the meaning set forth in Section 4.15(a).

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and the portion of any Straddle Period ending on the Closing Date.

“Proxy Statement” shall have the meaning set forth in Section 4.27.  

“Real Property” shall have the meaning set forth in Section 4.5(a).  

“Receiving Party” shall have the meaning set forth in Section 6.1(c).  

“Registration Statement” shall have the meaning set forth in Section 4.27.

“Replacement Company Financial Statements” shall have the meaning set forth in
Section 6.2(e).

“Company Audit” shall have the meaning set forth in Section 4.9.

“Schedule Update” shall have the meaning set forth in Section 6.2(e).  

“SEC” means the U.S. Securities and Exchange Commission.

“Second Merger” shall have the meaning set forth in the recitals.

“Second Merger Certificate of Merger” shall have the meaning set forth in
Section 2.1(b).

“Second Merger Effective Time” shall have the meaning set forth in Section
2.1(b).

“Second Merger Surviving Entity” shall have the meaning set forth in the
recitals.

“Securities Act” means the Securities Act of 1933, as amended.

“Signing Form 8-K” shall have the meaning set forth in Section 6.1(g)(i).  

“Signing Press Release” shall have the meaning set forth in Section 6.1(g)(i).  

“State PUC” means any state or local public service or public utilities
commission having regulatory authority over the Acquired Companies, in any given
jurisdiction.





- 12 -




--------------------------------------------------------------------------------







“State PUC Consents” means the applications, notices, reports, registrations and
other filings and/or consents to be filed with or obtained from any State PUC in
connection with the consummation of the Transactions or the Credit Agreement.

“Straddle Period” means any taxable period that includes but does not end on the
Closing Date.

“Stockholders’ Representative” shall have the meaning set forth in the preamble.

“Subsidiary” means, with respect to any Person, any other Person of which equity
securities or other ownership interests having ordinary power to elect a
majority of the board of directors or other persons performing similar functions
are at any time directly or indirectly owned or controlled by such Person.

“Target Increase” with respect to any Acquisition is equal to 1/7 of the
Aggregate Consideration paid by the Company or the Second Merger Surviving
Entity, as applicable, for any Acquisition consummated between the date hereof
and June 30, 2011, other than the GCI Acquisition, provided, however, for
determining whether the EBITDA Condition has been satisfied for the fiscal
quarter during which such Acquisition is consummated the Target Increase shall
be 1/7 of such Aggregate Consideration multiplied by a fraction (A) the
numerator of which shall be the number of days beginning on the date of the
consummation of such Acquisition and ending on the last day of such fiscal
quarter and (B) the denominator of which shall be the total number of days in
such fiscal quarter.  By way of example, if the Company purchases a target
company for $70 million, the Target Increase with respect to such Acquisition
shall be $10 million ($70 million divided by 7).  If such Acquisition is
consummated on the 30th day of a 90-day fiscal quarter, the Target Increase for
such quarter will be $6.7 million ($10 million multiplied by 2/3) and for all
subsequent quarters will be $10 million.

“T1 Warrant” shall mean the warrants to purchase a total of 5,333,333 shares of
the Company Common Stock at an exercise price of $0.05 per share and with an
expiration date of five years from the date of issuance.

“T2 Warrant” shall mean the warrants to purchase a total of 8,000,000 shares of
the Company Common Stock at an exercise price of $7.50 per share and with an
expiration date of three years following the redemption of all the Series A
Preferred Stock held by the holder of such warrant.

“T3 Warrant” shall mean the warrants to purchase a total of 2,000,000 shares of
the Company Common Stock at an exercise price of $7.50 per share and with an
expiration date of three years following the redemption of all the Series A
Preferred Stock.

“Tax” means any taxes, assessments, fees and other governmental charges imposed
by any Governmental Authority, including income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, environmental, customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment,





- 13 -




--------------------------------------------------------------------------------







disability, workers’ compensation, real property, personal property, sales, use,
transfer, registration, value added, alternative, or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.

“Tax Returns” means any report, return, declaration or other information
required to be supplied to any Governmental Authority in connection with Taxes
(including any attached schedules thereto and any amendments thereof),
including, without limitation, any information return, claim for refund, amended
return and declaration of estimated Tax.

“Taxing Authority” means any domestic, foreign, federal, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising Tax regulatory
authority.

“Trading Day” shall be any day on which the principal national securities
exchange on which the stock is admitted to trading or listed is open or, if the
stock is not so admitted to trading or so listed, any day except Saturday,
Sunday, a legal holiday or any day on which banking institutions in the City of
New York are obligated or authorized to close.

“Transactions” shall have the meaning set forth in the recitals.

“Treasury Regulations” means the regulations promulgated under the Code from
time to time, as amended.

“Trust Fund” shall have the meaning set forth in Section 5.8.

“Voting Agreement” has the meaning set forth in the recitals.

“Warrants” shall have the meaning set forth in Section 3.1(a)(iii)(3).

“Warrant Agreement” shall have the meaning set forth in Section 3.1(a)(iii)(3).

“Warrant Condition” shall have the meaning set forth in Section 3.1(a)(iii)(3).

“Warrant Escrow Release Date” shall have the meaning set forth in Section 3.5.

“Warrant Stock” shall have the meaning set forth in Section 3.1(a)(iii).

II.     THE MERGERS

2.1.          Effective Times of the Mergers.

(a)       On the terms and subject to the conditions of this Agreement, the
parties hereto shall cause the First Merger to be consummated at the Closing by
the filing of a certificate of merger (the “First Merger Certificate of Merger”)
in a form mutually acceptable to Parent and the Company with the Secretary of
State of Delaware as required by, and executed in accordance with, the relevant
provisions of the DGCL.  The





- 14 -




--------------------------------------------------------------------------------







First Merger shall become effective at the time of the filing of the First
Certificate of Merger with the Secretary of State of the State of Delaware or at
such time thereafter which the parties hereto shall have agreed upon as is
provided in the Certificate of Merger (the “First Merger Effective Time”).

(b)       Immediately following the First Merger Effective Time, Parent shall
cause the Board of Directors of the First Merger Surviving Corporation to adopt
this Agreement and approve the Second Merger (and shall adopt this Agreement and
approve the Second Merger as sole shareholder of the Second Merger Surviving
Entity).  Immediately following such approval, the parties hereto shall cause
the Second Merger to be effected by the filing of a certificate of merger (the
“Second Merger Certificate of Merger”) in a form that is mutually acceptable to
Parent and the Company with the Secretary of State of Delaware as required by,
and executed in accordance with, the relevant provisions of the Delaware LLC
Act.  The Second Merger shall become effective at the time of the filing of the
Second Certificate of Merger with the Secretary of State of the State of
Delaware or at such time thereafter which the parties hereto shall have agreed
upon as is provided in the Second Certificate of Merger (the “Second Merger
Effective Time”).

2.2.          Closing.  Upon the terms and subject to the conditions of this
Agreement, the closing of the Transactions (the “Closing”) will take place
remotely via the exchange of documents and signatures on the date that is two
(2) Business Days following the satisfaction or waiver of all conditions to the
Closing set forth in Articles VII, VIII and IX (such date, the “Closing Date”).

2.3.          Effects of the Mergers.

(a)       Upon the terms and subject to the conditions of this Agreement, at the
First Merger Effective Time, Merger Sub I shall be merged with and into the
Company and the separate existence of Merger Sub I shall cease and the Company
shall continue as the First Merger Surviving Corporation  Upon the terms and
subject to the conditions of this Agreement, at the Second Merger Effective Time
and as part of the same plan of merger and reorganization, the First Merger
Surviving Corporation shall be merged with an into Merger Sub II, the separate
corporate existence of the First Merger Surviving Corporation shall cease and
Merger Sub II shall continue as the Second Merger Surviving Entity under a name
that shall be mutually agreeable to Parent and the Company.

(b)       The First Merger shall have the effects set forth in this Agreement,
the First Merger Certificate of Merger and the applicable provisions of the
Delaware General Corporation Law (“DGCL”).  The Second Merger shall have the
effects set forth in this Agreement, the Second Merger Certificate of Merger and
the applicable provisions of the Delaware Limited Liability Company Act
(“Delaware LLC Act”).

2.4.          Governing Documents.  The certificate of incorporation of the
Company as in effect immediately prior to the First Merger Effective Time shall
be the certificate of incorporation of the First Merger Surviving Corporation.
 The initial certificate of formation and limited liability company operating
agreement of Merger Sub II shall be the certificate of formation and limited
liability company operating agreement of the Second Merger Surviving Entity.





- 15 -




--------------------------------------------------------------------------------










2.5.          Directors and Officers.  The directors and officers of the Company
immediately prior to the Effective Time shall be the directors and officers of
the First Merger Surviving Corporation as of the First Merger Effective Time.
 Merger Sub II shall take all actions necessary so that the directors and
officers of the First Merger Surviving Corporation immediately prior to the
Second Merger Effective Time shall be the initial directors and officers of the
Second Merger Surviving Entity.

III.     CONVERSION OF SECURITIES

3.1.          Effect on Capital Stock; Merger Consideration.  

(a)      First Merger.  At the First Merger Effective Time, by virtue of the
First Merger and without any action on the part of the holders of any shares of
common stock of the Company, par value $0.001 per share (“Company Common
Stock”), Series A Preferred Stock of the Company, par value $0.001 per share
(“Company Preferred Stock” and together with the Company Common Stock, the
“Company Stock”), or any shares of capital stock of Merger Sub I, said shares
shall be converted as follows, and the Merger Consideration to be paid to the
holders of Company Stock shall be as follows:

(i)      Capital Stock of the Merger Sub.  Each issued and outstanding share of
the capital stock of Merger Sub I shall be converted into and become one fully
paid and nonassessable share of common stock, $.001 par value per share, of
First Merger Surviving Corporation (“First Merger Surviving Corporation Common
Stock”), so that after the First Merger Effective Time, Parent shall be the
holder of all of the issued and outstanding shares of the First Merger Surviving
Corporation.

(ii)      Company Preferred Stock.  Each issued and outstanding share of Company
Preferred Stock shall, by virtue of the First Merger and without any action on
the part of the holder thereof, be converted into the right to receive, in cash,
an amount equal to the Company Redemption Price as set forth in the Certificate
of the Designations, Powers, Preferences and Rights of the Company Preferred
Stock (the “Cash Merger Consideration”).

(iii)      Company Common Stock.  Each issued and outstanding share of Company
Common Stock (other than any Dissenting Shares) shall, by virtue of the First
Merger and without any action on the part of the holder thereof, be converted
into the right to receive:

(1)       (x) 0.57361 of a single validly issued, fully paid and nonassessable
share of Parent Common Stock (“Closing Stock Payment”), plus





- 16 -




--------------------------------------------------------------------------------







(y) the proportionate share amount of 9,950,000 shares of Parent Common Stock
issuable pursuant to Section 3.1(a)(iii)(2) below, if any, which such amount
shall be deposited into the Escrow Account pursuant to Section 3.5 hereof
(“EBITDA Stock”), plus (z) the proportionate share amount of 8,500,000 shares of
Parent Common Stock issuable pursuant to Section 3.1(a)(iii)(3) below, if any,
which such amount shall be deposited into the Escrow Account pursuant to Section
3.5 hereof (“Warrant Stock”, which, together with the Closing Stock Payment and
EBITDA Stock, shall be referred to collectively, as the “Common Stock Merger
Consideration”);

(2)       If, for any fiscal quarter from the date hereof through June 30, 2011,
the Second Merger Surviving Entity has an annualized adjusted EBITDA (i.e., the
actual quarterly EBITDA multiplied by four (4)) equal to or greater than the
EBITDA Target, Parent shall cause the Escrow Agent to release from the Escrow
Account, in accordance with this Section 3.1(a)(iii)(2), Section 3.5 hereof and
the Escrow Agreement, 9,950,000 shares of Parent Common Stock (reduced by the
number of shares that would have been issuable to holders of Dissenting Shares
in respect of such Dissenting Shares if the stockholder holding such Dissenting
Shares had not exercised its appraisal rights pursuant to Section 3.3) (the
“EBITDA Condition”).  If the EBITDA Condition is satisfied, the holders of
Company Common Stock shall be entitled to receive that number of shares of
Parent Common Stock equal to (x) 9,950,000 (reduced by the number of shares that
would have been issuable to holders of Dissenting Shares in respect of such
Dissenting Shares if the stockholder holding such Dissenting Shares had not
exercised its appraisal rights pursuant to Section 3.3).  If the EBITDA
Condition is not satisfied by June 30, 2011, then Parent and the Stockholders’
Representative shall deliver joint written instructions to the Escrow Agent to
release the remaining shares held in Escrow pursuant to the EBITDA Condition to
the Company on August 31, 2011 and such securities shall be cancelled in
accordance with Section 3.5.

(3)       If Parent shall have the right to redeem the warrants (the “Warrants”)
issued pursuant to its Warrant Agreement dated September 19, 2006, by and
between Parent and Continental Stock Transfer & Trust Company (the “Warrant
Agreement”), Parent shall cause the Escrow Agent to release from the Escrow
Account, in accordance with this Section 3.1(a)(iii)(3), Section 3.5 hereof and
the Escrow Agreement, 8,500,000 shares of Parent Common Stock (reduced by the
number of shares that would have been issuable to holders of Dissenting Shares
in respect of such Dissenting Shares if the stockholder holding such Dissenting
Shares had not exercised its appraisal rights pursuant to Section 3.3) (the
“Warrant Condition”).  Subject to the terms and conditions of the Warrant
Agreement, Parent has the right to redeem the Warrants at any time prior to
their exercise and at any time after the Warrants become exercisable if the last
sale price of the Parent Common Stock has been at least $8.50 per share, on each





- 17 -




--------------------------------------------------------------------------------







of twenty (20) trading days within any thirty (30) trading day period ending on
January 28, 2011.  For the avoidance of doubt, even if all Warrants are
exercised prior to the date the Warrant Condition is satisfied, Parent remains
obligated to pay such 8,500,000 shares of Parent Common Stock (other than any
shares that would otherwise be payable in respect of the Dissenting Shares) upon
satisfaction of the Warrant Condition.  If the Warrant Condition is not
satisfied by January 28, 2011, then on or prior to January 31, 2011, Parent and
the Stockholders’ Representative shall deliver joint written instructions to the
Escrow Agent to release all the shares subject to the Warrant Condition
deposited into the Escrow Account to Parent and such securities shall be
cancelled in accordance with Section 3.5.

(4)       If either the EBITDA Condition or the Warrant Condition has been met,
Parent shall notify the Stockholders’ Representative in writing within five (5)
Business Days.

(5)       All such shares of Company Stock (other than any Dissenting Shares (as
defined in Section 3.3 hereof)), when so converted, shall no longer be
outstanding and shall automatically be canceled and retired and shall cease to
exist, and each holder of a certificate representing any such shares shall cease
to have any rights with respect thereto, except the right to receive a portion
of the Merger Consideration as determined pursuant to the calculation principles
set forth in Section 3.1 payable with respect thereto, when and as provided
herein upon the surrender of such certificate in accordance with Section 3.3.

(b)      Second Merger.  Upon the terms and subject to the conditions of this
Agreement, at the Second Merger Effective Time, by virtue of the Second Merger
and without any action on the part of any holder of First Merger Surviving
Corporation Common Stock or any holder of membership interests of Merger Sub II
(the “Merger Sub Interests”):

(i)      First Merger Surviving Corporation Common Stock.  Each share of First
Merger Surviving Corporation Common Stock issued and outstanding immediately
prior to the Second Merger Effective Time shall be cancelled and cease to exist
and no consideration shall be payable in respect thereof.

(ii)      Merger Sub II Membership Interests.  The issued and outstanding Merger
Sub II Interests (all of which shall be held by Parent) shall remain as the
membership interests of the Second Merger Surviving Entity.

(c)      Company Warrants.

(i)      T1 Warrants.  Each of the holders of the T1 Warrants has agreed
pursuant to a separate agreement irrevocably to make a cashless exercise of
their T1 Warrants, immediately prior to the Closing of the Transactions
contingent





- 18 -




--------------------------------------------------------------------------------







upon the Closing of the Transactions.  The Company Common Stock shall have a
fair market value of $5.00 for purposes of such cashless exercise.  Each such
share of Company Common Stock received upon the exercise of the T1 Warrant
without any further action on the part of the holder thereof shall be converted
into the Merger Consideration pursuant to Section 3.1(a)(iii).  

(ii)      T2 Warrants and T3 Warrants.  Certain holders of the T2 Warrants and
T3 Warrants have entered into Exchange Agreements in the form attached hereto as
Exhibit A providing for the exchange of their T2 Warrants and T3 Warrants for:

(1)       for each share of Company Common Stock for which such T2 Warrant or T3
Warrant is currently exercisable (A) a warrant in the form attached hereto as
Exhibit C (the “New Warrant”), providing that such holder shall have the right
to receive a warrant to acquire 0.25 shares of Parent Common Stock exercisable
at $9.00 per share expiring on January 28, 2011 for a total number of New
Warrants not to exceed 2,500,000 in the aggregate and (B) the right to receive
1/10th of a share of Parent Common Stock upon the satisfaction of the Warrant
Condition for a total number of shares of Parent Common Stock not to exceed
1,000,000 in the aggregate.

(2)       Parent shall deposit into the Escrow Account up to 1,000,000 shares of
Parent Common Stock pursuant to Section 3.5 hereof  to satisfy its obligations
under (B) above (“Additional Warrant Stock”).  If the Warrant Condition is not
satisfied by January 28, 2011, then on January 31, 2011, all the shares of
Additional Warrant Stock deposited into the Escrow Account shall be released to
Parent and cancelled pursuant to Section 3.5.

(iii)      The Company shall use its reasonable efforts to cause all remaining
holders of the T3 Warrants who have not previously exercised their T3 Warrants,
to exchange their T3 Warrants on the same terms and conditions as the exchanging
holders pursuant to the Exchange Agreement.  To the extent such holders still do
not exercise their rights, such T3 Warrants shall remain outstanding in
accordance with their terms.

3.2.          Fractional Shares.  No fraction of a share of Parent Common Stock
will be issued by virtue of the First Merger, but in lieu thereof Parent shall
pay to each holder of shares of Company Common Stock who would otherwise be
entitled to a fraction of a share of Parent Common Stock (after aggregating all
fractional shares of Parent Common Stock that otherwise would be received by
such holder (other than those that would be received pursuant to Section 3.1
hereof)), upon surrender of such holder’s Certificate(s), an amount of cash
(rounded to the nearest whole cent), without interest, equal to the product of:
(i) such fraction, multiplied by (ii) six dollars ($6.00).





- 19 -




--------------------------------------------------------------------------------










3.3.          Appraisal Rights.  Shares of Company Common Stock outstanding
immediately prior to the First Effective Time and held by a holder who has not
voted in favor of the Mergers or consented thereto in writing and who has
demanded appraisal for such shares in accordance with the DGCL (collectively,
the “Dissenting Shares”) shall not be converted into a right to receive Parent
Common Stock, unless such holder fails to perfect, withdraws or otherwise loses
such holder’s right to appraisal under the DGCL.  If, after the First Merger
Effective Time, such holder fails to perfect, withdraws or otherwise loses such
holder’s right to appraisal, each such share shall be treated as if it has been
converted as of the First Merger Effective Time into a right to receive Parent
Common Stock as set forth in Section 3.1(a)(iii)(1).  The Company shall give
Parent (i) prompt notice of (A) any demands for appraisal pursuant to the DGCL
received by the Company, (B) withdrawals of such demands, and (C) any other
instruments served pursuant to the DGCL and received by the Company in
connection with such demands and (ii) the opportunity to participate in all
negotiations and proceedings with respect to demands for appraisal under the
DGCL prior to the First Merger Effective Time.  The Company shall not, except
with the prior written consent of Parent, which shall not be unreasonably
withheld, conditioned or delayed, or as otherwise required by any applicable
law, make any payment with respect to any such demands for appraisal or offer to
settle or settle any such demands and shall not distribute any portion of the
Common Stock Merger Consideration to any holder that has not lost its appraisal
rights.

3.4.          Payment of Merger Consideration; Surrender of Certificates.

(a)       At or prior to the First Merger Effective Time, Parent shall engage a
nationally-recognized financial institution reasonably satisfactory to the
Company to act as exchange agent in connection with the Merger (the “Exchange
Agent”).  At the First Merger Effective Time, Parent shall deposit with the
Exchange Agent, in trust for the benefit of the holders of shares of Company
Common Stock immediately prior to the First Merger Effective Time, for exchange
in accordance with this Article III, through the Exchange Agent, certificates
representing the shares of Parent Common Stock issuable pursuant to the Closing
Stock Payment pursuant to Section 3.1(a)(iii)(1)(x) (other than any Dissenting
Shares) and for the benefit of the holders of Company Preferred Stock
immediately prior to the First Merger Effective Time, for exchange in accordance
with Article III, through the Exchange Agent, the Cash Merger Consideration.  In
addition, Parent shall make available by depositing with the Exchange Agent, as
necessary from time to time after the First Merger Effective Time, cash in an
amount sufficient to make the payments in lieu of fractional shares pursuant to
Section 3.2 and any dividends or distributions to which holders of shares of
Company Common Stock may be entitled pursuant to Section 3.4(c).  All cash and
Parent Common Stock deposited with the Exchange Agent shall hereinafter be
referred to as the “Exchange Fund.”

(b)       Promptly after the First Merger Effective Time, Parent shall cause the
Exchange Agent to mail to each holder of record of a certificate or certificates
which immediately prior to the First Merger Effective Time represented
outstanding shares of Company Stock (other than any Dissenting Shares) (the
“Certificates”), which at the





- 20 -




--------------------------------------------------------------------------------







First Merger Effective Time were converted into the right to receive the Merger
Consideration pursuant to Section 3.1(a)(ii) or (iii) hereof, (i) a letter of
transmittal (which shall specify that delivery shall be effected, and risk of
loss and title to the Certificates shall pass, only upon delivery of the
Certificates to the Exchange Agent and shall be in such form and have such other
provisions as Parent may reasonably specify) and (ii) instructions for use in
effecting the surrender of the Certificates in exchange for the Merger
Consideration, cash in lieu of any fractional shares pursuant to Section 3.2 and
any dividends or other distributions payable pursuant to Section 3.4(c).  Upon
surrender of Certificates for cancellation to the Exchange Agent or to such
other agent or agents as may be appointed by Parent, together with such letter
of transmittal, duly completed and validly executed in accordance with the
instructions thereto, and such other documents as may reasonably be required by
the Exchange Agent, the holder of such Certificates shall be entitled to receive
in exchange therefor Cash Merger Consideration to which such holder is entitled
pursuant to Section 3.1(a)(ii) and a certificate or certificates representing
that number of whole shares of Parent Common Stock (after taking into account
all Certificates surrendered by such holder) to which such holder is entitled
pursuant to Section 3.1(a)(iii) (which shall be in uncertificated book entry
form unless a physical certificate is requested), payment in lieu of fractional
shares which such holder is entitled to receive pursuant to Section 3.2 and any
dividends or distributions payable pursuant to Section 3.4(c), and the
Certificates so surrendered shall forthwith be cancelled.  In the event of a
transfer of ownership of Company Common Stock which is not registered in the
transfer records of the Company, certificates representing the proper number of
shares of Parent Common Stock may be issued to a Person other than the Person in
whose name the Certificate so surrendered is registered, if such Certificate
shall be properly endorsed or otherwise be in proper form for transfer and the
Person requesting such issuance shall pay any transfer or other taxes required
by reason of the issuance of shares of Parent Common Stock to a Person other
than the registered holder of such Certificate or establish to the satisfaction
of Parent that such tax has been paid or is not applicable. Until surrendered as
contemplated by this Section 3.4(b), each Certificate shall be deemed at any
time after the First Merger Effective Time to represent only the right to
receive the Merger Consideration pursuant to Section 3.1(a)(iii) hereof (and any
amounts to be paid pursuant to Section 3.2 or Section 3.4(c)) upon such
surrender.  No interest shall be paid or shall accrue on any amount payable
pursuant to Section 3.2 or Section 3.4(c).

(c)       No dividends or other distributions with respect to Parent Common
Stock with a record date after the First Merger Effective Time shall be paid to
the holder of any unsurrendered Certificate with respect to the shares of Parent
Common Stock represented thereby, and no cash payment in lieu of fractional
shares shall be paid to any such holder pursuant to Section 3.2 hereof, until
such Certificate has been surrendered in accordance with this Article III.
 Subject to applicable Law, following surrender of any such Certificate, there
shall be paid to the recordholder thereof, without interest, (i) promptly after
such surrender, the number of whole shares of Parent Common Stock issuable in
exchange therefor pursuant to this Article III, together with any cash payable
in lieu of a





- 21 -




--------------------------------------------------------------------------------







fractional share of Parent Common Stock to which such holder is entitled
pursuant to Section 3.2 and the amount of dividends or other distributions with
a record date after the First Merger Effective Time theretofore paid with
respect to such whole shares of Parent Common Stock and (ii) at the appropriate
payment date, the amount of dividends or other distributions with a record date
after the First Merger Effective Time and a payment date subsequent to such
surrender payable with respect to such whole shares of Parent Common Stock, less
the amount of any withholding Taxes that may be required thereon.

(d)       All shares of Parent Common Stock, issued upon the surrender for
exchange of Certificates in accordance with the terms of this Article III and
any cash paid pursuant to Section 3.1(a)(ii), Section 3.2 or Section 3.4(c) and
all shares of Parent Common Stock placed into Escrow shall be deemed to have
been issued (and paid) in full satisfaction of all rights pertaining to the
shares of Company Stock previously represented by such Certificates.  At the
First Merger Effective Time, the stock transfer books of the Company shall be
closed and there shall be no further registration of transfers on the stock
transfer books of the First Merger Surviving Corporation of the shares of
Company Stock which were outstanding immediately prior to the First Merger
Effective Time.  If, after the First Merger Effective Time, Certificates are
presented to the First Merger Surviving Corporation or the Exchange Agent for
any reason, they shall be cancelled and exchanged as provided in this Article
III.

(e)       Any portion of the Exchange Fund (other than any shares of Parent
Common Stock held in Escrow) which remains undistributed to the holders of
Certificates six months after the First Merger Effective Time shall be delivered
to the Second Merger Surviving Entity, upon demand, and any holders of
Certificates who have not theretofore complied with this Article III (other than
Dissenting Shares) shall thereafter look only to the Surviving Corporation for
payment of their claim for the Merger Consideration, any cash in lieu of
fractional shares of Parent Common Stock pursuant to Section 3.2 and any
dividends or distributions pursuant to Section 3.4(c).

(f)       None of Parent, Merger Subs, the Company or the Exchange Agent or any
of their respective directors, officers, employees and agents shall be liable to
any Person in respect of any shares of Parent Common Stock (or dividends or
distributions with respect thereto), or cash from the Exchange Fund delivered to
a public official pursuant to any applicable abandoned property, escheat or
similar law.  If any Certificate shall not have been surrendered prior to five
years after the First Merger Effective Time, or immediately prior to such
earlier date on which any shares of Parent Common Stock, any cash in lieu of
fractional shares of Parent Common Stock, or any dividends or distributions with
respect to Parent Common Stock issuable in respect of such Certificate would
otherwise escheat to or become the property of any Governmental Authority, any
such shares, cash, dividends or distributions in respect of such Certificate
shall, to the extent permitted by applicable Law, become the property of the
Surviving Corporation, free and clear of all claims or interests of any Person
previously entitled thereto.





- 22 -




--------------------------------------------------------------------------------







(g)       The Exchange Agent shall invest any cash included in the Exchange Fund
as directed by Parent on a daily basis; provided that no such investment or loss
thereon shall affect the amounts payable to former stockholders of the Company
after the First Merger Effective Time pursuant to this Article III.  Any
interest and other income resulting from such investment shall become a part of
the Exchange Fund, and any amounts in excess of the amounts payable pursuant to
this Article III shall promptly be paid to Parent.

(h)       Parent and the Exchange Agent shall be entitled to deduct and withhold
from any consideration payable pursuant to this Agreement to any Person who was
a holder of Company Stock immediately prior to the First Merger Effective Time
such amounts as Parent or the Exchange Agent may be required to deduct and
withhold with respect to the making of such payment under the Code or any other
provision of federal, state, local or foreign tax law.  To the extent that
amounts are so withheld by Parent or the Exchange Agent, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
Person to whom such consideration would otherwise have been paid.

(i)       In the event any Certificates shall have been lost, stolen or
destroyed, the Exchange Agent shall issue in exchange for such lost, stolen or
destroyed Certificates, upon the making of an affidavit (without the posting of
a bond) of that fact by the holder thereof, such shares of Parent Common Stock
as may be required pursuant to Section 3.4(b), cash for fractional shares
pursuant to Section 3.2 and any dividends or distributions payable pursuant to
Section 3.4(c); provided, however, that Parent may, in its discretion and as a
condition precedent to the issuance thereof, require the owner of such lost,
stolen or destroyed Certificates to deliver an agreement of indemnification in
form reasonably satisfactory to Parent, or a bond in such sum as Parent may
reasonably direct as indemnity against any claim that may be made against Parent
or the Exchange Agent in respect of the Certificates alleged to have been lost,
stolen or destroyed.

3.5.          Escrow.  At the Closing, Parent, the Stockholder’s Representative
and the escrow agent (“Escrow Agent”) shall enter into an escrow agreement in
the form attached hereto as Exhibit D (the “Escrow Agreement”), pursuant to
which the EBITDA Stock and Warrant Stock portions of the Common Stock Merger
Consideration (other than portions in respect of the Dissenting Shares) and
Additional Warrant Stock  (such amount being defined as the “Escrowed Stock”)
shall be deposited into escrow (the “Escrow Account”), shall be subject in all
events to the provisions of this Agreement and the Escrow Agreement and shall be
distributed to the holders of Company Common Stock as follows:  (i) an amount
equal to EBITDA Stock of the Escrowed Stock on or prior to the EBITDA Escrow
Release Date (as defined below) shall be distributed to the holders of Company
Common Stock in the percentages set forth in Schedule 3.1(a)(iii) hereof within
60 days following the end of a fiscal quarter in which the EBITDA Condition has
been satisfied (the “EBITDA Escrow Release Date”), and (ii) an amount equal to
Warrant Stock of the Escrowed Stock on or prior to the Warrant Escrow Release
Date (as defined below) shall be distributed to the holders of Company Common
Stock in the percentages set forth in Schedule 3.1(a)(iii) hereof within 30 days
following the satisfaction of the Warrant Condition (the “Warrant Escrow Release
Date”), all as more specifically set forth in the Escrow Agreement.





- 23 -




--------------------------------------------------------------------------------










IV.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY

As an inducement to Parent and the Merger Subs to enter into this Agreement, the
Company represents and warrants to Parent and the Merger Subs that:

4.1.          Organization, Qualification, and Corporate Power.  Each of the
Acquired Companies is a corporation duly organized, validly existing and in good
standing under the laws of the state of its incorporation, with full power and
authority to conduct its business as owned and conducted on the date hereof and
at the Closing.  Each of the Acquired Companies is duly qualified or licensed to
do business as a foreign corporation in, and is in good standing in, each
jurisdiction in which the nature of its business or its ownership of its
properties requires it to be so qualified or licensed, except where the failure
to be so qualified or licensed would not have a Material Adverse Effect.  Each
of the Acquired Companies has all requisite organizational power and authority
and all Permits from Governmental Authorities and from all other Persons that
are necessary and/or appropriate to carry on its Business and to own and use the
properties owned and used by it, except for such Permits the absence of which
would not result in a Material Adverse Effect.

4.2.          Subsidiaries.  Except for the Company Subsidiaries, the Company
does not have has any subsidiaries nor does it own any securities issued by any
other Person except temporary investments in the ordinary course of business.

4.3.          Capitalization.  The authorized capital stock of each of the
Acquired Companies and the number and kind of issued and outstanding shares of
each of the Acquired Companies and, other than with respect to the Company
Common Stock, the holders of record thereof are set forth on Schedule 4.3 and
were validly issued, fully paid and nonassessible and were issued in compliance
with all applicable federal and state securities laws and any preemptive rights
or rights of first refusal of any Person.  Except as set forth in Schedule 4.3:
 (A) to the Company’s Knowledge, there are no voting trusts, proxies, or other
agreements or understandings with respect to the voting of any shares of capital
stock of the Acquired Companies; (B) there does not exist nor is there
outstanding any right or security granted to, issued to, or entered into with,
any Person to cause the Acquired Companies to issue, grant or sell any shares of
capital stock of the Acquired Companies to any Person (including any warrant,
stock option, call, preemptive right, convertible or exchangeable obligation,
subscription for stock or securities convertible into or exchangeable for stock
of the Acquired Companies, or any other similar right, security, instrument or
agreement), and there is no commitment or agreement to grant or issue any such
right or security; (C) there is no obligation, contingent or otherwise, of the
Acquired Companies to:  (1) repurchase, redeem or otherwise acquire any share of
the capital stock or other equity interests of the Acquired Companies; or (2)
provide funds to, or make any investment in (in the form of a loan, capital
contribution or otherwise), or provide any guarantee with respect to the
obligations of any other Person (other than the other Acquired Companies); and
(D) there are no bonds, debentures, notes or other indebtedness which have the
right to vote (or are convertible into, or exchangeable for, securities having
the right to vote) on any matters on which the Company’s stockholders are
entitled to vote.





- 24 -




--------------------------------------------------------------------------------










4.4.          Validity and Execution; Stockholder Approval.  The Company has the
right, power and authority to enter into this Agreement and perform its
obligations hereunder.  All necessary corporate action of the Company has been
taken to authorize the Company to execute and deliver this Agreement and to
consummate the Transactions.  The board of directors (including any required
committee or subgroup thereof) and stockholders of the Company have, as of the
date of this Agreement, duly approved this Agreement and the Transactions.  This
Agreement constitutes the legal, valid and binding obligation of the Company
enforceable against it in accordance with its terms, subject only to applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws of general
application affecting enforcement of creditors’ rights.  The execution, delivery
and performance by the Company of this Agreement and all other instruments,
agreements, certificates and documents contemplated hereby:  (a) do not, and
will not, violate or conflict with any provision of the Company’s certificate of
incorporation or bylaws; (b) do not, and will not, violate or constitute a
default under any Law or any contract to which any Acquired Company is a party,
or by which it or any Company Stock or equity interests in any Acquired Company
is bound; and (c) do and will not result in the creation of any Lien, other than
Permitted Liens.

4.5.          Real and Tangible Personal Properties.

(a)            Schedule 4.5(a) identifies (i) all of the real property,
including all, land, buildings, towers, structures, improvements and fixtures
located thereon, and all easements and other rights and interests appurtenant
thereto, owned by any of the Acquired Companies (collectively, the “Owned Real
Property”); and (ii) all of the real property devised by leases, subleases,
licenses, concessions, co-locations and other agreements (written or oral)
(collectively, the “Leases”) pursuant to which the Acquired Companies hold any
leased real property (collectively, the “Leased Real Property,” and together
with the Owned Real Property, the “Real Property”).

(b)            Each Acquired Company (i) has good and marketable indefeasible
fee simple title to the Owned Real Property, free and clear of all Liens, except
for Permitted Liens, (ii) has not leased or otherwise granted to any Person the
right to use or occupy such Owned Real Property or any portion thereof, (iii)
has not granted any outstanding options, rights of first offer or rights of
first refusal to purchase such Owned Real Property or any portion thereof or
interest therein, and (iv) is not a party to any agreement or option to purchase
any real property or interest therein.

(c)            Each applicable Acquired Company holds a valid and existing
leasehold interest under each of the Leases to which it is a party for the terms
set forth therein.  Schedule 4.5(a) contains a true and complete listing of all
of the Leases, and the Acquired Companies have made available to Parent a
complete and accurate copy of each of the Leases, and in the case of any oral
Lease, a written summary of the material terms of such Lease, including all
amendments, extensions, renewals and other agreements with respect thereto.
 With respect to each of the





- 25 -




--------------------------------------------------------------------------------







Leases and except as set forth in Schedule 4.5(c):  (i) the applicable Acquired
Company has not subleased, licensed or otherwise granted any Person the right to
use or occupy such Leased Real Property or any portion thereof; (ii) such Lease
is legal, valid, binding, enforceable against such Acquired Company and in full
force and effect, subject to proper authorization and execution of such Lease by
the other party thereto and the application of any bankruptcy or other
creditor’s rights Laws; (iii) such Acquired Company is not in breach or default
under such Lease and no event has occurred or circumstances exist which, with
the delivery of notice, the passage of time or both, would constitute such a
breach or default, except to the extent such breach or default would not have a
Material Adverse Effect; (iv) such Acquired Company has not collaterally
assigned or granted any other security interest in such Lease or any interest
therein; and (v) there are no Liens or encumbrances on the estate or interest
created by such Lease.

(d)             The Acquired Companies own or have a valid leasehold interest in
each of the items of tangible personal property reflected on the Most Recent
Balance Sheets, or acquired thereafter (except for assets reflected thereon or
acquired thereafter that have been disposed of in the Ordinary Course of
Business since the date of the Most Recent Balance Sheets), free and clear of
all Liens, except for Permitted Liens, and such tangible personal property
constitutes all material equipment, machinery, fixtures, improvements and other
tangible personal property used in or necessary for the conduct of each of the
Businesses of the Acquired Companies as it is currently conducted by the
Acquired Companies.  All of the tangible personal property, equipment,
machinery, fixtures, improvements and other tangible assets (whether owned or
leased) owned by the Acquired Companies are in good condition and repair
(ordinary wear and tear excepted).

4.6.          No Litigation.  Except as set forth on Schedule 4.6, there is no
litigation, claim, investigation or proceeding pending, or to the Company’s
Knowledge, threatened, against or relating to any Acquired Company or its
Business, nor to the Company’s Knowledge is there any reasonable basis for any
such litigation, claim, investigation or proceeding.  No Acquired Company is
named in any order, judgment, decree, stipulation or consent of or with any
court or other Governmental Authority that affects or may affect the Company
Stock or the Transactions.

4.7.          Noncontravention.  Except for the FCC Consents and PUC Consents
and as set forth on Schedule 4.7, neither the execution and the delivery of this
Agreement by the Company, nor the consummation of the Transactions by any of the
Acquired Companies, will:  (i) violate any material applicable Law or any
injunction, judgment, order, decree, ruling, charge, or other restriction of any
Governmental Authority to which any Acquired Company or a Business is subject or
any provision of any Acquired Company’s certificate of incorporation, bylaws, or
other governing instrument, as amended, or (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any Person the right to accelerate, terminate, modify, or cancel, or require any
notice under any material agreement, contract, lease, license, instrument, or
other arrangement to which any Acquired Company is a party or by which it is
bound or to which any of its assets is subject (or result in the imposition of
any Lien upon any capital stock or assets of any Acquired Company).  Except as
set forth on Schedule 4.7 and except where failure to meet such requirement
would not result in a Material Adverse Effect, no





- 26 -




--------------------------------------------------------------------------------







Acquired Company is required to give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any Governmental Authority in
order for the parties to consummate the Transactions.

4.8.          Tax Matters.  Except as set forth on Schedule 4.8:

(a)            All income, franchise and all material other Tax Returns required
to have been filed by or with respect to the Acquired Companies have been timely
filed (taking into account applicable extensions of time to file) and all such
Tax Returns (including information provided therewith or with respect thereto)
are true, accurate and complete in all material respects.  All income Taxes and
all other Taxes of the Acquired Companies, whether or not shown as due on any
Tax Returns, have been timely paid, other than Taxes that are not yet due and
payable or that are being contested in good faith by appropriate proceedings
(and are so identified on Schedule 4.8) and for which adequate reserves are
reflected in the Company Financial Statements in accordance with GAAP.

(b)            Each of the Acquired Companies has complied in all material
respects with all applicable Laws, rules and regulations relating to the
withholding of Taxes and has duly and timely withheld and paid over to the
appropriate Taxing Authorities all amounts required to be so withheld and paid
over for all periods under all applicable Laws.  No deficiency for any material
amount of Taxes has been assessed with respect to any of the Acquired Companies
that has not been abated or paid in full or adequately provided for in the
Company Financial Statements.

(c)            There are no Tax claims, audits, examinations, disputes,
investigations, administrative or judicial proceedings by any Taxing Authority
pending, or threatened in writing, or as to which any of the Acquired Companies
has Knowledge in connection with any Taxes due from or with respect to the
Acquired Companies, including without limitation, any claim made by a Taxing
Authority in a jurisdiction where any of the Acquired Companies does not file a
particular Tax Return such that it is or may be subject to taxation by that
jurisdiction.

(d)            There are not currently in force any (i) waivers of any statute
of limitations with respect to Taxes or agreements binding upon any of the
Acquired Companies for the extension of time for the assessment, reassessment,
deficiency or payment of any Tax for any taxable period, and no request for any
such waiver or extension is currently pending, (ii) any power of attorney with
respect to any Tax matter, or (iii) any Tax allocation or Tax sharing agreement,
or any similar agreement pursuant to which any Acquired Company could have an
obligation with respect to Taxes of another person or entity following the
Closing.

(e)            There are no Liens for Taxes (other than Taxes not yet due and
payable or that are being contested in good faith) upon any of the assets of the
Acquired Companies.

(f)            None of the Acquired Companies is or has been a United States
real property holding corporation within the meaning of Section 897(c)(2) of the
Code during the applicable period specified in Section 897(c)(1)(A)(ii) of the
Code.





- 27 -




--------------------------------------------------------------------------------










(g)            None of the Acquired Companies has been the “distributing
corporation” or the “controlled corporation” (in each case, within the meaning
of Section 355(a)(1) of the Code) with respect to a transaction described in
Section 355 or Section 361 of the Code (i) within the three (3)-year period
ending as of the date of this Agreement or (ii) in a distribution that could
otherwise constitute part of a “plan” or “series of related transactions”
(within the meaning of Section 355(e) of the Code) that includes the
Transactions.

(h)            None of the Acquired Companies (1) has been a member of any
affiliated group filing a consolidated federal income Tax Return (other than a
group the common parent of which was the Company) or of any affiliated,
consolidated, combined, or unitary group, as defined under applicable state,
local or foreign Law (other than a group the common parent of which was the
Company) or (2) has any liability for the Taxes of any Person (other than the
Acquired Companies) under Section 1.1502-6 of the Treasury Regulations (or any
predecessor or successor thereof or any similar provision of state, local or
foreign Law), as a transferee or successor, by contract, assumption, operation
of Law or otherwise.

(i)             None of the Acquired Companies nor any other Person on behalf of
the Acquired Companies has (i) agreed to or is required to make any adjustments
pursuant to Section 481(a) of the Code or any similar provision of state, local
or foreign Law by reason of a change in accounting method and no Taxing
Authority has proposed any such adjustment or change in accounting method, or
has any application pending with any Taxing Authority requesting permission for
any changes in accounting methods, (ii) executed or entered into a closing
agreement pursuant to Section 7121 of the Code or any predecessor provision
thereof or any similar provision of state, local or foreign Law that would have
continuing effect after the Closing, or (iii) been the subject of a Tax ruling
that would have continuing effect after the Closing.

(j)             None of the Acquired Companies is a party to any agreement,
contract, arrangement or plan that has resulted in, or in connection with the
transactions contemplated by this Agreement or the GCI Merger Agreement could
result in, the payment of any “excess parachute payment” within the meaning of
Section 280G of the Code (or any similar provision of state, local or foreign
Tax law, including without limitation, by reason of (i) the execution and
delivery of this Agreement or the GCI Merger Agreement or (ii) the consummation
of (y) the Transactions or (z) the transactions contemplated by the GCI Merger
Agreement).  None of the Acquired Companies has engaged in any reportable
transaction as defined in Treasury Regulation Section 1.6011-4(b).

4.9.          Financial Statements.  The Company has previously provided to
Parent true and accurate copies of the unaudited consolidated financial
statements of the Company as of and for the six (6) month period ended June 30,
2008 (the “Interim Company Financial Statements”) and (b) the balance sheet of
the Company as of December 31, 2007 (the “Most Recent Company Balance Sheet”)
and the balance sheets of the Company as of December 31, 2006 and December 31,
2005 and the related statements of income and cash flows for the fiscal years
then ended, audited and certified by the Company’s Accountants (together with
the Interim Financial





- 28 -




--------------------------------------------------------------------------------







Statements, and including, with respect to the audited balance sheets and
related statements of income and cash flows, any notes and schedules thereto,
the “Company Financial Statements”).  Except as otherwise indicated in the
Company Financial Statements or in Schedule 4.9, the Company Financial
Statements (x) have been prepared in accordance with GAAP consistently applied
throughout the relevant periods, other than, with respect to the Interim Company
Financial Statements, the absence of normal year-end adjustments and the absence
of footnotes; and (y) present fairly, in all material respects, the financial
position, the results of operations and cash flows of the Company as of the
dates and for the periods presented therein,provided, however, that as of the
date of this Agreement, the Company is completing an audit of its financial
statements as of and for the six month period ended December 31, 2007 (the
“Company Audit”) and that the Company Audit may result in the restatement of one
or more items in the financial statements as of and for the fiscal year ended
December 31, 2007.

4.10.          Undisclosed Liabilities.  There are no material liabilities
relating to the Acquired Companies, whether known or unknown, whether asserted
or unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due, including
any liability for Taxes, except for:  (a) liabilities set forth on the face of
the Most Recent Balance Sheets, (b) liabilities which have arisen after the date
of the Most Recent Balance Sheets in the Ordinary Course of Business, (c)
liabilities and obligations not required by GAAP to be reflected on an audited
balance sheet, or (d) liabilities and obligations set forth on Schedule 4.10(d).

4.11.          Material Contracts.  The Company has delivered to or otherwise
made available to Parent a correct and complete copy of each Material Contract,
each of which is listed on Schedule 4.11 hereto.  With respect to each Material
Contract:  (a) such Material Contract is legal, valid and binding, enforceable,
and in full force and effect, (b) neither the Company nor, to the Company’s
Knowledge, any other party to such Material Contract is in material breach or
default, and no event has occurred which, with notice or lapse of time, would
constitute such a breach or default by any Acquired Company or, to the Company’s
Knowledge, any other party to such a Material Contract, or permit termination,
material modification, or acceleration under the Material Contract, and (c) the
Company has not, and to the Company’s Knowledge, no other party to a Material
Contract has repudiated any material provision of any Material Contract.
 Schedule 4.11 sets forth a list of the Material Contracts which require the
prior consent of or require prior notice to the counterparty to such Material
Contract to the consummation of the Transactions.  Notwithstanding anything to
the contrary contained herein, Schedule 4.11 shall be updated by the Company
prior to the Closing Date to reflect any changes required as a result of the
passage of time between the date of this Agreement and the First Merger
Effective Time, provided that any such changes shall be consistent and in all
respects in accordance with Section 6.2.

4.12.          Intellectual Property.

(a)             Schedule 4.12(a) sets forth a listing of all of the following
Intellectual Property:  (i) registered or patented Intellectual Property and all
pending applications therefor owned by any Acquired Company; (ii) material
unregistered trademarks, material unregistered copyrights and material software
and (iii) material licenses with respect to the Intellectual Property owned or
used by any Acquired Company.





- 29 -




--------------------------------------------------------------------------------







(b)             The Acquired Companies own and possess all right, title and
interest in or have a valid right or license to use the Intellectual Property
set forth on Schedule 4.12(a) and all the Intellectual Property that is material
to any Business.

(c)             Except for the Permitted Liens, the Intellectual Property owned
by any Acquired Company (the “Owned Intellectual Property”) is not subject to
any Liens and is not subject to any restrictions or limitations regarding use or
disclosure other than pursuant to the written license agreements disclosed on
Schedule 4.11.

(d)             None of the material Owned Intellectual Property is expired or
has been cancelled or abandoned.  Each Acquired Company has taken all
commercially reasonable actions to maintain and protect all of the Company
Intellectual Property.

(e)             Except as set forth on Schedule 4.12(e), none of the Acquired
Companies has received in the past three (3) years any notice regarding the
infringement, misappropriation or other violation by any Acquired Company of any
Intellectual Property of any third party (including any demands or unsolicited
offers to license any Intellectual Property from any third party) that has not
yet been formally and finally resolved.  To the Company’s Knowledge, neither the
conduct of the business of any Acquired Company nor sale of any products or
provision of any services by any Acquired Company has infringed, misappropriated
or otherwise violated, or infringes, misappropriates or otherwise violates, any
Intellectual Property of any third party.

(f)             To the Company’s Knowledge, no third party is infringing,
misappropriating or violating, or has infringed, misappropriated or otherwise
violated, any of the Company Intellectual Property.  No such claims have been
brought or, to the Company’s Knowledge, threatened against any third party by
any of the Acquired Companies.

(g)             To the Company’s Knowledge, all current or former employees,
consultants, or contractors who have participated in the creation or development
of any Intellectual Property owned or purported to be owned by the Company,
including the Intellectual Property listed on Schedule 4.12(a), have executed
and delivered to such Acquired Company a valid and enforceable agreement (i)
providing for the non-disclosure by such current or former employee, consultant,
or contractor of any confidential information of such Acquired Company, and (ii)
providing for the assignment by such current or former employee, consultant, or
contractor to such Acquired Company of any Intellectual Property arising out of
such employee’s, consultant’s, or contractor’s employment by, engagement by, or
contract with such Acquired Company.

4.13.          Insurance.  The Company has furnished to Parent true and complete
copies of all insurance policies and fidelity bonds covering the Acquired
Companies or any Business and the employees of any Business, each of which is
listed on Schedule 4.13 hereto.  Except as set forth on Schedule 4.13 hereto,
there is no claim by any Acquired Company pending under any of such policies or
bonds as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or bonds.  All premiums payable under all such
policies and bonds





- 30 -




--------------------------------------------------------------------------------







which are due and payable have been paid and each Acquired Company is otherwise
in material compliance with the terms and conditions of all such policies and
bonds.  No Acquired Company has received written notice from any underwriter
that any such policy of insurance or bond is not in full force and effect.

4.14.          Employees.  Except as disclosed on Schedule 4.14(a), each
employee of each Acquired Company is an employee at will and the employment of
each employee of each Acquired Company is terminable at will without advance
notice.  To the Company’s Knowledge, no officer of any Acquired Company has
indicated his or her intent in writing to terminate his or her employment with
such Acquired Company.  No Acquired Company is a party to or bound by any
collective bargaining agreement, nor has it experienced any strikes, grievances,
claims of unfair labor practices, or other collective bargaining disputes.  To
the Company’s Knowledge, no organizational effort is presently being made or
threatened by or on behalf of any labor union with respect to employees of any
Acquired Company.  No Acquired Company has received written notice of any
alleged violation of federal, state, or local labor, employment or health and
safety Law, rule, order, regulation or ordinance.  Schedule 4.14(b) sets forth:
 (i) all present employees (including any leased or temporary employees) and
independent contractors of each Acquired Company; (ii) each employee’s or
independent contractor’s current rate of compensation; and (iii) each such
employee’s accrued vacation, if applicable.  Schedule 4.14(c) sets forth a list
of all employment agreements containing any severance payments.  Except as set
forth on Schedule 4.14(d), there are no unpaid wages, bonuses or commissions
owed to any employees or independent contractors (other than those not yet due
and that have been accrued in the financial books and records of the Company).
 Except as set forth on Schedule 4.14(e) there are no written or oral employment
agreements with any of the employees.  

4.15.       Employee Benefits.

(a)            Schedule 4.15 contains a list of (i) each “employee benefit
plan,” as defined in Section 3(3) of ERISA, (ii) all other pension, retirement,
supplemental retirement, equity, equity incentive, severance, change in control,
bonus, incentive, retention and deferred compensation plans, programs and
arrangements and (iii) all other material plans, programs or arrangements
(including vacation, death benefit and fringe benefit plans, programs or
arrangements) maintained, contributed to, or required to be contributed to, by
any of the Acquired Companies or any ERISA Affiliate for the benefit of any
employee, former employee, director, officer or independent contractor of any of
the Acquired Companies or under which any of the Acquired Companies or any ERISA
Affiliate has any liability with respect to any employee, former employee,
director, officer or independent contractor of any of the Acquired Companies
(the “Plans”).  The Company has made available to Parent true, complete and
correct copies of (i) the current document constituting each Plan, each current
summary plan description and each summary of material modifications, if any (or,
if a written Plan document does not exist, a written summary of the terms of
such Plan), (ii) the most recent annual report on Form 5500 (with all applicable
attachments) filed with respect to each Plan (if any such report was required)
and (iii) any related trust agreements, investment management contracts,
custodial agreements and insurance contracts, as applicable, with respect to
each Plan.





- 31 -




--------------------------------------------------------------------------------







(b)            Except as set forth on Schedule 4.15(b):

(i)            none of the Plans is (A) a “multiemployer plan” (as defined in
Sections 3(37) or 4001(a)(3) of ERISA), (B) a “multiple employer welfare
arrangement” (as defined in Section 3(40) of ERISA), (C) a “multiple employer
plan” to which Section 413(c) of the Code applies, or (D) subject to Title IV of
ERISA or Sections 412 or 430 of the Code;

(ii)            none of the Acquired Companies (A) has incurred, or as the
result of an ERISA Affiliate will incur, any liability under Title IV of ERISA
or Sections 412 or 430 of the Code or (B) is subject to any Lien under ERISA or
the Code, and to the Company’s Knowledge, there is no basis for the imposition
of any such Lien;

(iii)            each Plan (and its related trust, insurance contract or other
funding vehicle, if any) has been maintained, operated and administered in all
material respects in compliance with (A) its terms, (B) the terms, if
applicable, of any related funding instrument, and (C) all applicable Laws;

(iv)            with respect to each Plan that is intended to be tax-qualified
under Section 401(a) of the Code, the Acquired Companies have received a
favorable determination letter or opinion letter (which has been made available
to Parent) from the Internal Revenue Service that each such Plan is so qualified
in form and the related trust is exempt from taxation under Section 501(a) of
the Code, and no such determination letter or opinion letter has been revoked
(nor, to the Company’s Knowledge, has revocation been threatened), and to the
Company’s Knowledge, no event has occurred since the date of the most recent
determination letter or application therefore relating to any such Plan or trust
(including any amendment to, or failure to amend, any such Plan) that could
reasonably be expected to adversely affect the qualification of any such Plan or
the exemption of any such trust;

(v)            the Acquired Companies and each ERISA Affiliate have, with
respect to each “group health plan” (as such term is defined in Section
5000(b)(1) of the Code) that is maintained by any such entity, (A) complied in
all material respects with the applicable requirements of Section 4980B of the
Code and the regulations thereunder and all similar state Laws, as applicable,
and (B) complied with the applicable provisions of the Health Insurance
Portability and Accountability Act of 1996 and the regulations issued
thereunder;

(vi)            all contributions, premiums or payments under or with respect to
each Plan (A) have been made within the time periods prescribed by ERISA, the
Code and all other applicable Laws and (B) which are due on or before the
Closing Date have been paid;

(vii)            neither the execution and delivery of this Agreement nor the
consummation of the Transactions, will:  (A) result in any payment (including,
without limitation, severance, unemployment compensation, “parachute payments”
(as such term is defined in Section 280G of the Code) or otherwise) becoming due
to any director, officer or any employee of the Acquired Companies under any
Plan or otherwise (except for payments due under arrangements that become
effective on or after the date hereof between any such director,





- 32 -




--------------------------------------------------------------------------------







officer or employee and Parent or any of the Merger Subs); (B) increase the
amount payable, or trigger any funding (through a grantor trust or otherwise),
pursuant to any Plan; or (C) result in any acceleration of the time of payment
or vesting of any compensation or benefits;

(viii)            none of the Plans provide, nor do any of the Acquired
Companies or any ERISA Affiliate have an obligation to provide (whether through
a promise or guarantee or through a policy or otherwise), any post-employment
medical benefits or any other post-employment welfare benefits to any employee,
former employee, director, officer or independent contractor of any of the
Acquired Companies, except as required by applicable Law (including Section
4980B of the Code or applicable state Laws);

(ix)            with respect to each Plan or other arrangement (including
employment agreements) to which any of the Acquired Companies is a party that
constitutes a “nonqualified deferred compensation plan” subject to Section 409A
of the Code, each such nonqualified deferred compensation plan has been
maintained and operated in good faith compliance with the requirements of
Sections 409A of the Code and the applicable Internal Revenue Service guidance
issued thereunder; and

(x)            the Acquired Companies have, for purposes of each Plan, correctly
classified all individuals performing services for each such Acquired Company as
common law employees, independent contractors or agents, as applicable.

4.16.       Environmental Matters.  Except as set forth in Schedule 4.16, with
respect to the Acquired Companies:

(a)           There is and has been no generation, treatment, storage, release,
disposal or transport of, or exposure to any Hazardous Material at, on, under,
or from any of the Real Property or by or relating to any Acquired Companies
except in material compliance with all applicable Environmental Laws;

(b)           The Acquired Companies have complied with and are in compliance
with all applicable Environmental Laws.  No Acquired Company has received any
written notice, order or other communication from any Governmental Authority or
other Person claiming that the Acquired Companies are, or may be, liable under,
or violated any, Environmental Laws, including any liability or violation
relating to any personal injury or property damage or any other costs or
expenses or damages or liabilities arising from any release, treatment, storage
or disposal transport of, or exposure to, any Hazardous Material;

(c)           The Acquired Companies have not owned or operated any property or
facility upon which, to or from there has been a release of any Hazardous
Material and to the Company’s Knowledge, none of the Real Property has had a
release of any Hazardous Material, in each case as would give rise to any
current or future liabilities under Environmental Laws;





- 33 -




--------------------------------------------------------------------------------







(d)             The Acquired Companies have not assumed or undertaken or
provided an indemnity with respect to any liability of any other Person relating
to Environmental Laws or Hazardous Materials;

(e)             None of the Acquired Companies, nor, to the Company’s Knowledge,
any predecessor or affiliate for which any Acquired Company would have
liability, has any liability, contingent or otherwise, with respect to the
presence or alleged presence of Hazardous Materials in any product or item or at
or upon any property or facility; and

(f)             The Company has furnished to Parent all environmental audits,
assessment and reports and all other documents materially bearing on
environmental, health or safety liabilities, in each case relating to the
Acquired Companies or any affiliates or predecessors, including any of their
current or prior properties, facilities or operations, to the extent such
documents are in the possession or under the reasonable control of the Acquired
Companies.

4.17.        Compliance with Laws.  The Acquired Companies have complied with
all applicable material Laws and orders of all Governmental Authorities
(including, without limitation, Laws and orders relating to Taxes, employee
benefits and the environment, the Acquired Companies’ compliance with which,
however, is governed exclusively by Sections 4.8, 4.15 and 4.16, respectively)
and no Acquired Company is in material default under or in violation of any such
applicable Laws and orders of all Governmental Authorities.

4.18.        Accounts Receivable.  All accounts receivable shown on the Company
Financial Statements and all such receivables arising after the date of the Most
Recent Company Balance Sheets and now held by the Company are valid obligations
arising from sales actually made or services actually performed in the Ordinary
Course of Business and, to the Company’s Knowledge, were not and are not subject
to any off-set, defense or counterclaim (other than customary bad debt reserves
for uncollectible accounts receivable).

4.19.        No Brokers.  None of the Acquired Companies has retained any broker
or finder pursuant to any contract or arrangement in connection with the Merger
under which such broker or finder could be entitled to a fee or commission from
the Company or Parent.

4.20.        No Material Changes.  Except as otherwise disclosed on Schedule
4.20, since December 31, 2007:

(a)             the Acquired Companies have not issued any stock or equity
interests, notes or other corporate securities or granted any options, warrants
or rights calling for the issue thereof;

(b)             the Acquired Companies have not entered into any contract or
agreement other than in the Ordinary Course of Business;

(c)             there has been no theft, damage, destruction or other casualty
loss to or forfeiture of any portion of the property or assets of the Acquired
Companies, after giving effect to payments under applicable insurance policies,
which has had a Material Adverse Effect;





- 34 -




--------------------------------------------------------------------------------







(d)             there has been no increase in, or plan or commitment to
increase, the compensation payable or to become payable to any of the Acquired
Companies’ officers or employees other than:  (i) increases in the Ordinary
Course of Business to non-officer employees; or (ii) increases required by
employment contracts disclosed to Parent and listed on Schedule 4.20 nor any
increases in benefits provided under any employee benefit plan or arrangement
(including, without limitation, any severance policies or practices), and the
Acquired Companies have not amended nor terminated any existing employee benefit
plan or arrangement or adopted any new employee benefit plan or arrangement;

(e)             there has been no guarantee or any indebtedness incurred or
committed to by the Acquired Companies, (i) other than guarantees or
indebtedness incurred or committed to in the Ordinary Course of Business under
existing credit facilities as set forth on Schedule 4.11or (iii) other than
indebtedness in an aggregate amount not exceeding $500,000 and none of the
Acquired Companies has canceled any debt owed to it or released any claim
possessed by it other than in the Ordinary Course of Business;

(f)             the Acquired Companies have undertaken no capital expenditures
or commitments to make capital expenditures, other than capital expenditures or
commitments in the Ordinary Course of Business or that have been otherwise
disclosed to and approved by, solely with respect to the period beginning on the
date of this Agreement and ending on the Closing Date, Parent;

(g)             the Acquired Companies have not entered into or amended any
employment, consulting or similar agreement, or any agreement with any labor
union or association representing any employee or any material employee benefit
plan or arrangement;

(h)             the Acquired Companies have not acquired, nor disposed, nor
encumbered (nor has any Acquired Company agreed to acquire, dispose or encumber)
any substantial assets or property, real or personal, of an Acquired Company
other than in the Ordinary Course of Business, or delivered or paid any dividend
on or made any other distribution in respect of its capital stock;

(i)             there has not been any material change in the accounting
policies or practices of an Acquired Company, including practices with respect
to the payment of accounts payable or the collection of accounts receivable;

(j)             the Acquired Companies have not permitted or allowed any of
their assets or properties (real, personal or mixed, tangible or intangible) to
become subject to any Liens, other than Permitted Liens;





- 35 -




--------------------------------------------------------------------------------







(k)             the Acquired Companies did not file any amended Tax Return,
settle any Tax claim or assessment, enter into any closing agreement with
respect to Taxes, surrender any right to claim a refund of Taxes, consent to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment relating to any Acquired Company or take any similar action if the
effect was to increase the Tax liability of any Acquired Company after the
Closing Date; and

(l)             the Acquired Companies have not agreed or offered, in writing or
otherwise, to take any of the actions referred to in clauses (a) through (k)
above.

4.21.       Permits and Licenses.  The Acquired Companies hold all Permits (each
of which is in full force and effect) necessary for the lawful ownership of the
Acquired Companies’ assets or the operation of the Businesses as presently
conducted, and no other Permits are necessary for the lawful ownership of the
Acquired Companies’ assets or the operation of the Businesses as presently
conducted by the Acquired Companies.  The Acquired Companies have heretofore
conducted the Businesses in compliance in all material respects with the
requirements of such Permits, and the Acquired Companies have not received
written notice of any default or violation in respect of or under any of such
Permits.  No Permit is subject to any requirement or condition that is not
generally imposed on a similar license or permit.  The Acquired Companies have
not received written notice of termination, revocation or modification of any
material Permit and are not delinquent in the filing of any material reports or
in the payment of any Taxes or fees with respect to such Permits.  Schedule 4.21
contains a true, accurate and complete list of any Permits which require a third
party’s consent for the consummation of the Transactions.  No event has occurred
which permits the revocation or termination of any of Permit or the imposition
of any restriction thereon, or that would prevent any Permit from being renewed
on a routine basis or in the ordinary course.

4.22.       Warranties.  The Acquired Companies do not provide guaranties,
warranties or indemnities with respect to the performance or integrity of any of
the services sold by the Acquired Companies, except for those written standard
warranties that are included in the copies of the Material Contracts that have
been previously made available to Parent and similar warranties included in
non-Material Contracts that are included in the copies of non-Material Contracts
that have previously been made available to Parent.  

4.23.       Major Suppliers and Customers.

(a)           Except as set forth on Schedule 4.23(a), to the Company’s
Knowledge, no Acquired Company has received written notice that any supplier
that in the Acquired Company’s most recently concluded fiscal year accounted for
more than $300,000 of supplies purchased annually by the Acquired Company in the
conduct of the Businesses or any sole supplier will not sell raw materials,
supplies, merchandise and other goods and services to the Acquired Company or to
any buyer of a Business within the one (1) year period after the date of this
Agreement on terms and conditions substantially similar to those used in its
current sales to the Acquired Company, subject only to price increases and/or
market conditions, unless comparable supplies, merchandise or other goods are
readily available from other sources on comparable terms and conditions.





- 36 -




--------------------------------------------------------------------------------







(b)           Except as set forth on Schedule 4.23(b), to the Company’s
Knowledge, no Acquired Company has received written notice from any customer
that in the Acquired Company’s most recently concluded fiscal year accounted for
$300,000 or greater of the annual sales of a Business or any single contract
with total payments in excess of $500,000 terminating its business relations
with the Acquired Company within the one (1) year period after the date of this
Agreement.

(c)           Except as set forth on Schedule 4.23(c), to the Company’s
Knowledge, no Acquired Company has received written notice that any
distributors, sales representatives, sales agents, or other third party sellers
that in an Acquired Company’s most recently concluded fiscal year accounted for
more than $50,000 of monthly new sales of a Business, will not sell or market
the products or services of a Business within the one (1) year period after the
date of this Agreement on terms and conditions substantially similar to those
used in the current sales and distribution contracts of the Acquired Company.

4.24.       Related Party Transactions. Except as set forth on Schedule 4.24:

(a)             there is no Debt between any Acquired Company and any officer,
director or employee of any Former Company Stockholder or its Affiliates;

(b)             no Former Company Stockholder owns, in whole or in part, or
provides or causes to be provided, and no Affiliate, officer, director or
employee of any Former Company Stockholder owns, in whole or in part, or
provides or causes to be provided, to any Acquired Company, any material assets,
services or facilities of the Acquired Company; and

(c)             no Acquired Company beneficially owns, directly or indirectly,
any investment in or issued by a Former Company Stockholder or such officer,
director, employee or Affiliate of a Former Company Stockholder or the Company
(other than in another Subsidiary of the Company).

4.25.       Prohibited Payments.  No Acquired Company or any director, officer,
employee, or to the Company’s Knowledge, any agent or other Person acting for or
on behalf of any Acquired Company has (a) used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
political activity, (b) made any unlawful payments to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns or violated any provision of the Foreign Corrupt Practices Act of
1977, as amended, (c) made any other unlawful payment, (d) other than rebates
made to customers in the Ordinary Course of Business, made any bribe, rebate,
payoff, influence payment, kickback or other payment to any Person, private or
public, regardless of form, whether in money, property, or services (i) to
obtain favorable treatment in securing business, (ii) to obtain favorable
treatment for business secured or (iii) to obtain special concessions or for
special concessions already





- 37 -




--------------------------------------------------------------------------------







obtained, for or in respect of any Acquired Company or any of its Affiliates or
(e) established or maintained any fund or asset that has not been recorded in
the books and records of such Acquired Company and which is required to be so
recorded under GAAP.

4.26.          Books and Records.  The books of account, minute books, stock
record books, and other records of the Company, all of which have been made
available to Parent, are complete and correct and have been maintained in
accordance with sound business practices.  The minute books of the Company
contain accurate and complete records of all meetings held of, and corporate
action taken by, the stockholders, the boards of directors and committees of the
boards of directors, of the Company, and no meetings of any such stockholders,
board of directors or committees of boards of directors have been held for which
minutes have not been prepared and are not contained in such minute books.  At
the Closing, all of those books and records will be in the possession of the
Company.

4.27.          Proxy Statement.  The information to be supplied in writing by
the Company for inclusion in Parent’s prospectus/proxy statement (such
prospectus/proxy statement as amended or supplemented is referred to herein as
the “Proxy Statement”), which shall be included in Parent’s Registration
Statement on Form S-4 (the “Registration Statement”) shall not at the time the
Proxy Statement is first mailed, at the time of the meeting of Parent’s
stockholders to consider the approval of this Agreement (the “Parent
Stockholders’ Meeting”) and at the time of the filing with the SEC, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein not
misleading.  If at any time prior to the Closing, any event relating to any
Acquired Company or its officers or directors should be discovered by the
Company which should be set forth in a supplement to the Proxy Statement, the
Company shall promptly inform Parent.  Notwithstanding the foregoing, the
Company makes no representation or warranty with respect to any information
supplied by Parent or any Person other than the Company which is contained in
the Proxy Statement.

4.28.          Disclaimer.  Parent and Merger Subs acknowledge and agree that
they are entering into and consummating this Agreement and the Transactions
without, and are not relying upon, any representation or warranty, express or
implied, at Law or in equity, by the Company or any Former Company Stockholder
or any of their respective representatives, except as expressly set forth in
this Agreement (and subject to such limitations and qualifications as are
expressly contained herein and the disclosure schedules hereto).  In furtherance
of the foregoing, and not in limitation thereof, Parent and Merger Subs
acknowledge and agree that except for the representations and warranties
contained in this Agreement, none of the Company or any Former Company
Stockholder, any of their respective representatives or any other Person has
made any express or implied representation or warranty on behalf of the Company
or any Former Company Stockholder or any of their respective representatives,
and Parent and Merger Subs hereby waive any and all other representations and
warranties, whether express or implied (by statute, common law or otherwise).
 Parent and Merger Subs acknowledge and agree that any financial projection or
forecast delivered to Parent and Merger Subs with respect to the revenues or
profitability that may arise from the Acquired Companies and the Business after
the Closing Date, shall not in and





- 38 -




--------------------------------------------------------------------------------







of itself form the basis of any claim against the Company, any Former Company
Stockholder or any of their respective representatives.  With respect to any
projection or forecast delivered by or on behalf of the Company to Parent and
Merger Subs, Parent and Merger Subs acknowledge and agree that (w) there are
uncertainties inherent in attempting to make such projections and forecasts, (x)
the accuracy and correctness of such projections and forecasts may be affected
by information that may become available through discovery or otherwise after
the date of such projections and forecasts, (y) such projections and forecasts
have not been independently verified, reflect various assumptions and may not
prove to be correct, and (z) they are familiar with each of the foregoing.  The
preceding notwithstanding, nothing in this Section 4.30 shall be deemed to limit
or affect in any way any of the representations or warranties expressly made by
the Acquired Companies under this Agreement.

V.     REPRESENTATIONS AND WARRANTIES OF PARENT AND THE MERGER SUBS

As an inducement to the Company to enter into this Agreement, Parent and the
Merger Subs jointly and severally represent and warrant to the Company as
follows:

5.1.          Organization of Parent and the Merger Subs.  Each of Parent and
Merger Sub I is a corporation duly incorporated, validly existing and in good
standing under the laws of Delaware and has all requisite corporate power and
lawful authority to enter into this Agreement and to perform its obligations
hereunder.  Merger Sub II is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware and has all requisite
limited liability company power and lawful authority to enter into this
Agreement and to perform its obligations hereunder.

5.2.          Validity and Execution.  Each of Parent, Merger Sub I and Merger
Sub II has the full corporate or limited liability company power and authority
to enter into this Agreement and to perform its obligations hereunder.  All
necessary corporate or limited liability company action of each of Parent,
Merger Sub I and Merger Sub II has been taken to authorize each of Parent,
Merger Sub I and Merger Sub II to execute and deliver this Agreement, and this
Agreement constitutes the valid and binding obligation of each of Parent, Merger
Sub I and Merger Sub II enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws of
general application affecting enforcement of creditors’ rights.

5.3.          Noncontravention.  Neither the execution and the delivery of this
Agreement by Parent or the Merger Subs, nor the consummation of the
Transactions, will:  (i) violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge, or other restriction of any
applicable Law or any injunction, judgment, order, decree, ruling change or
other restriction of any Governmental Authority to which Parent and/or either
Merger Sub is subject or any provision of the certificate of incorporation or
bylaws of Parent and/or Merger Sub I, the certificate of formation or limited
liability company agreement of Merger Sub II, or any other governing instrument,
as amended, or (ii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any Person the right to
accelerate,





- 39 -




--------------------------------------------------------------------------------







terminate, modify, or cancel, or require any notice under any agreement,
contract, lease, license, instrument, or other arrangement to which Parent
and/or either Merger Sub is a party or by which it is bound or to which any of
its assets is subject (or result in the imposition of any security interest upon
any of its assets).  Except as set forth on Schedule 5.3, neither Parent nor any
Merger Sub needs to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any Governmental Authority in order for
the parties to consummate the Transactions.

5.4.          No Litigation.  There is no litigation or proceeding pending, or
to Parent’s Knowledge, threatened to which Parent or either Merger Sub is
subject that is material to Parent’s or the Merger Sub’s ability to perform its
obligations under this Agreement, or that is reasonably likely to prevent,
restrict or materially delay the performance of the Transactions.

5.5.          No Brokers.  Other than Jefferies & Company, Inc., neither Parent
nor either Merger Sub has retained any broker or finder pursuant to any contract
or arrangement in connection with the Merger under which such broker or finder
could be entitled to a fee or a commission from the Company.

5.6.          Disclosure.  No representation or warranty made by Parent, Merger
Sub I or Merger Sub II in this Agreement contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which made,
not misleading.

5.7.          SEC Filings.  Parent has filed and furnished all required reports,
schedules, forms, prospectuses and registration, proxy and other statements
required to be filed or furnished by it with or to the SEC since May 24, 2006
(collectively, and in each case including all schedules thereto and documents
incorporated by reference therein, the “Parent SEC Documents”). As of their
respective effective dates (in the case of Parent SEC Documents that are
registration statements filed pursuant to the requirements of the Securities
Act) and as of the respective dates of the last amendment filed with the SEC (in
the case of all other Parent SEC Documents), the Parent SEC Documents complied
in all material respects with the requirements of the Exchange Act and the
Securities Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder, each as in effect on the applicable date referred to
above, applicable to such Parent SEC Documents, and none of the Parent SEC
Documents as of such respective dates contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  Parent maintains
effective disclosure controls and procedures pursuant to Rule 13a-15 under the
Exchange Act and such disclosure controls and procedures are designed to ensure
that all material information concerning Parent is made known on a timely basis
to the individuals responsible for the preparation of Parent’s filings with the
SEC and other public disclosure documents.





- 40 -




--------------------------------------------------------------------------------







5.8.          Capitalization.

(a)             As of the date of this Agreement, the authorized capital stock
of Parent consists of 72,000,000 shares of Parent Common Stock and 1,000,000
shares of preferred stock, par value $0.0001 per share (the “Parent Preferred
Stock”), of which 21,840,000 shares of Parent Common Stock and no shares of the
Parent Preferred Stock are issued and outstanding, all of which are validly
issued, fully paid and nonassessable.

(b)             Except as described in the Parent SEC Documents, (i) no shares
of Parent Common Stock or Parent Preferred Stock are reserved for issuance upon
the exercise of outstanding options to purchase Parent Common Stock or Parent
Preferred Stock granted to employees of Parent or other parties (the “Parent
Stock Options”) and there are no outstanding Parent Stock Options; (ii) no
shares of Parent Common Stock or Parent Preferred Stock are reserved for
issuance upon the exercise of outstanding warrants to purchase Parent Common
Stock or Parent Preferred Stock (the “Parent Warrants”) and there are no
outstanding Parent Warrants; and (iii) no shares of Parent Common Stock or
Parent Preferred Stock are reserved for issuance upon the conversion of the
Parent Preferred Stock or any outstanding convertible notes, debentures or
securities. All shares of Parent Common Stock and Parent Preferred Stock subject
to issuance as aforesaid, upon issuance on the terms and conditions specified in
the instrument pursuant to which they are issuable, will be duly authorized,
validly issued, fully paid and nonassessable. All outstanding shares of Parent
Common Stock and all outstanding Parent Warrants have been issued and granted in
compliance with all applicable securities laws.  

(c)             The shares of Parent Common Stock to be issued by Parent
pursuant to this Agreement have been duly reserved for issuance by Parent from
Parent’s authorized but unissued shares of Parent Common Stock or treasury
shares and, upon issuance in accordance with the terms of this Agreement, will
be duly authorized and validly issued and such shares of Parent Common Stock
will be fully paid and nonassessable.

(d)             Except as contemplated by this Agreement or the Parent SEC
Documents, there are no registrations rights, and there is no voting trust,
proxy, rights plan, agreement to repurchase or redeem, anti-takeover plan or
other agreements or understandings to which Parent is a party or by which Parent
is bound with respect to any equity security of any class of Parent.

(e)             Except as provided for in this Agreement and except as set forth
in Schedule 5.8(e), as a result of the consummation of the Transactions, no
shares of capital stock, warrants, options or other securities of Parent are
issuable and no rights in connection with any shares, warrants, options or other
securities of Parent accelerate or otherwise become triggered (whether as to
vesting, exercisability, convertibility or otherwise).





- 41 -




--------------------------------------------------------------------------------







5.9.          Undisclosed Liabilities.  Other than expenses incurred in
connection with the negotiation and consummation of the Transactions, there are
no material liabilities relating to Parent or Merger Sub, whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due, including any liability for Taxes, except as otherwise disclosed in
Parent SEC Documents.

5.10.        Material Contracts.  Except as set forth on Schedule 5.10, there
are no Material Contracts of Parent, other than those that are exhibits to the
Parent SEC Documents.  With respect to each Material Contract:  (a) such
Material Contract is legal, valid and binding, enforceable, and in full force
and effect, (b) neither Parent nor, to Parent’s Knowledge, is any other party to
such Material Contract is in material breach or default, and no event has
occurred which, with notice or lapse of time, would constitute such a breach or
default by Parent or, to the Parent’s Knowledge, any other party to such a
Material Contract, or permit termination, material modification, or acceleration
under the Material Contract, and (c) Parent has not, and to the Parent’s
Knowledge, no other party to a Material Contract has repudiated any material
provision of any Material Contract.

5.11.        Intellectual Property.  Parent does not own, license or otherwise
have any material right, title or interest in any Intellectual Property.

5.12.        Compliance with Laws.  Parent has complied with all applicable
material Laws and Parent is not in material default under or in violation of any
such applicable Laws.

5.13.        Related Party Transactions.  Except as set forth in the parent SEC
Documents filed prior to the date of this Agreement, (a) there is no Debt
between Parent and any officer, director, employee or stockholder of Parent and
(b) to Parent’s Knowledge, none of such individuals provides or causes to be
provided, to Parent, any material assets, services or facilities that will be
material to the combined companies following the Transaction.

5.14.        Tax Matters.  Except as set forth on Schedule 5.14:

(a)             all income, franchise and all material other Tax Returns
required to have been filed by or with respect to Parent have been timely filed
(taking into account applicable extensions of time to file) and all such Tax
Returns (including information provided therewith or with respect thereto) are
true, accurate and complete in all material respects;

(b)             all income Taxes and all other Taxes of Parent, whether or not
shown as due on any Tax Returns, have been timely paid, other than Taxes that
are not yet due and payable or that are being contested in good faith by
appropriate proceedings (and are so identified on Schedule 5.14);

(c)             there is no action, suit, investigation, audit, claim or
assessment pending or proposed or threatened in writing with respect to Taxes of
Parent;





- 42 -




--------------------------------------------------------------------------------







(d)             Parent has not waived or requested to waive any statute of
limitations in respect of Taxes which waiver is currently in effect; and

(e)             Parent has complied in all material respects with all applicable
Laws, rules and regulations relating to the withholding of Taxes and has duly
and timely withheld and paid over to the appropriate Taxing Authorities all
amounts required to be so withheld and paid over for all periods under all
applicable Laws.

5.15.       Business Activities.  Since its organization, Parent has not
conducted any business activities other than activities directed toward the
accomplishment of a business combination. Except as set forth in Parent’s
Certificate of Incorporation, there is no agreement, commitment, judgment,
injunction, order or decree binding upon Parent or to which Parent is a party
which has or could reasonably be expected to have the effect of prohibiting or
materially impairing any business practice of Parent, any acquisition of
property by Parent or the conduct of business by Parent as currently conducted
other than such effects as would not individually or in the aggregate reasonably
be expected to have a Material Adverse Effect.

5.16.       Title to Property.  Parent does not own or lease any real property
or personal property.  Except as set forth on Schedule 5.16, there are no
options or other contracts under which Parent has a right or obligation to
acquire or lease any interest in real property or personal property.

5.17.       Indebtedness.  Except as set forth on Schedule 5.17, Parent has no
Debt.

5.18.       Trust Funds.  As of the date hereof and at the Closing Date, Parent
has and will have no less than $104,147,820 invested in United States Government
securities or in money market funds meeting certain conditions under Rule 2a-7
promulgated under the Investment Company Act of 1940 in a trust account
administered by Continental Stock Transfer & Trust Company (the “Trust Fund”),
less such amounts, if any, as Parent is required to pay (i) to stockholders who
elect to have their shares converted to cash in accordance with the provisions
of Parent’s Certificate of Incorporation and By-Laws, (ii) deferred
underwriters’ compensation in connection with Parent’s initial public offering
and (iii) third parties (e.g., professionals) who have rendered services to
Parent in connection with its efforts to effect a business combination,
including the Mergers.

5.19.       No Material Changes.  

(a)             No conditions, circumstances or facts exist, and since June 30,
2008, there have not been any events, occurrences, changes, developments or
circumstances, which would have a Parent Material Adverse Effect.

(b)             Parent and the Merger Subs have not since June 30, 2008 and
prior to the date of this Agreement taken any action of the type referred to in
Section 6.3(b) except in the Ordinary Course of Business





- 43 -




--------------------------------------------------------------------------------







5.20.       Board Approval.  The board of directors of Parent has, as of the
date of this Agreement, unanimously (i) declared the advisability of and
approved the Merger in accordance with the terms and conditions of this
Agreement, (ii) determined that the Merger is in the best interests of the
stockholders of Parent, and (iii) determined that the fair market value of
Company is equal to at least 80% of Parent’s net assets.

VI.     COVENANTS

6.1.         Mutual Joint Covenants.

(a)           FCC Applications; State PUC Applications.

(i)            Within five (5) Business Days after the date hereof, the parties
hereto shall commence preparing the necessary applications (including any
notices, reports, registrations and other filings) with the FCC seeking the FCC
Consents set forth on Schedule 6.1(a)(i), and such submissions shall be filed
with the applicable authorities as soon as reasonably practicable thereafter
(but in no event later than thirty (30) days after the date hereof).  Each party
shall provide the other party with all information necessary for the preparation
of such applications on a timely basis, including those portions of such
applications which are required to be completed by each party.

(ii)            Within five (5) Business Days after the date hereof, the parties
hereto shall commence preparing the necessary applications (including any
notices, reports, registrations and other filings) with the State PUCs seeking
the State PUC Consents set forth on Schedule 6.1(a)(ii), and such submissions
shall be filed with the applicable authorities as soon as reasonably practicable
(but in no event later than thirty (30) days after the date hereof).  Each party
shall provide the other parties with all information necessary for the
preparation of such applications on a timely basis, including those portions of
such applications which are required to be completed by the first party.  In
addition, the parties hereto shall cooperate to make any notice or ownership
filings required in connection with this matter on a timely basis and to assist
in the process of obtaining approvals for the Transactions from the FCC and
State PUCs (including any related approvals required in connection with the
financing contemplated by the Credit Agreement).

(iii)            Subject to the terms and conditions of this Agreement, each of
the parties hereto shall use its reasonable best efforts to prosecute the FCC
applications and the State PUC applications in good faith and with due diligence
before the FCC and the State PUCs and in connection therewith shall take such
actions as may be necessary or reasonably required in connection with the FCC
applications and the State PUC applications, including furnishing to the FCC and
the State PUCs any documents, materials, or other information requested by the
FCC and the State PUCs in order to obtain the FCC Consents and the State PUC
Consents as expeditiously as practicable.  In addition, to the extent
practicable, the parties hereto shall use their reasonable best efforts to (i)
promptly notify the other parties of any material communication to that party
from the FCC, any State PUC or any other party with respect to the FCC
applications or the State PUC





- 44 -




--------------------------------------------------------------------------------







applications, as applicable, (ii) permit a representative of the other parties
reasonably acceptable to the first party to attend and participate in
substantive meetings (telephonic or otherwise) with the FCC or any State PUC and
(iii) permit the other party to review in advance, as reasonable, any proposed
written communication to the FCC or any State PUC.  No party hereto shall,
without the written consent of the other parties, knowingly take, or fail to
take, any action if the intent or reasonably anticipated consequence of such
action or failure to act is, or would be, to cause or materially increase the
probability of the FCC or any State PUC not to grant approval of any FCC
application or of any State PUC application or materially delay either such
approval, to the material detriment of the other parties.  In the event there
are any petitions for reconsideration, appeals or similar filings made seeking
to overturn the grant of the FCC Consent or grant of any of the State PUC
Consents, or if the FCC or a State PUC seeks to reconsider such grant on its own
motion, then the parties shall use their reasonable best efforts to defend the
applicable grants against such actions.  The filing fees and the Company’s costs
and expenses associated with obtaining any such State PUC or FCC Consents
(including the Company’s attorneys’ fees) shall be paid by the Company.  Parent
shall be responsible for payment of its own attorneys’ fees and related costs
and expenses associated with obtaining any such State PUC or FCC Consents.

(b) Tax Matters; Books and Records.

(i)            The Parent shall prepare or cause to be prepared and file or
cause to be filed all Tax Returns for the Acquired Companies that are required
to be filed after the Closing Date (taking into account applicable extensions)
including, without limitation, the final federal income Tax Return of the
consolidated group that includes the Acquired Companies for the taxable period
including the Closing Date.  To the extent that such Tax Returns relate to a
Pre-Closing Tax Period, Parent shall prepare such Tax Returns consistently with
the past practice and custom of the Acquired Companies in filing their Tax
Returns unless a different treatment of any item is required by an intervening
change in Law.  

(ii)            All tax-sharing agreements or similar agreements with respect to
or involving the Acquired Companies shall be terminated as of the Closing Date
and, after the Closing Date, the Acquired Companies shall not be bound thereby
or have any liability thereunder.

(iii)            On or prior to the Closing Date, the boards of directors of
each of Parent, Merger Sub, and the Company shall adopt this Agreement as a
“Plan of Reorganization” within the meaning of Treasury Regulation Section
1.368-3(a).

(iv)            On or prior to the Closing, the Stockholders' Representative
shall deliver to Parent a properly executed statement in a form reasonably
acceptable to Parent for purposes of permitting Parent not to withhold tax as
provided for under





- 45 -




--------------------------------------------------------------------------------







the Treasury regulations promulgated under Section 1445 of the Code (it being
understood and agreed by the parties that the failure to provide such statement
shall result in the Parent and/or the Merger Subs withholding (or causing to be
withheld) under Section 1445 of the Code).

(c)            Confidentiality.  From the date hereof until the First Merger
Effective Time, the parties hereto, their respective members, directors,
officers, employees, agents and representatives (collectively, the “Receiving
Party”) shall use reasonable good faith efforts to hold in confidence, and shall
not use for their own benefit, any and all proprietary and non-public documents
and information concerning the other parties (the “Disclosing Party”), as may be
furnished to the Receiving Party by or on behalf of the Disclosing Party or
otherwise obtained in connection with the Transactions and that are marked with
a “confidential” or similar legend or that should be reasonably understood to be
confidential, except that:  (i) the Receiving Party may disclose such documents
and information to any Governmental Authority reviewing the Transactions,
including in any filing with the SEC such as the Proxy Statement and
Registration Statement or otherwise as may be required by applicable Law or the
rules of any stock exchange; (ii) the Receiving Party may disclose such
documents and information to its respective affiliates; (iii) the Receiving
Party may disclose such documents and information to its accountants, attorneys,
investment bankers, and permitted assignees and to other individuals or
entities, with a genuine need to know of such existence, for reasons including
preparation for the consummation of the Transactions, on the condition that such
disclosure is effected on a confidential basis; and (iv) the Receiving Party may
disclose (A) such information that was, at the time of disclosure, in the public
domain, (B) such information that has been disclosed by the Disclosing Party or
any of its affiliates to others without any obligation of confidentiality or
such information became part of the public domain by publication or otherwise
without a breach of the provisions of this Agreement, (C) such information that
was known by the Receiving Party at the time of disclosure without any
obligation of confidentiality and (D) such information that was disclosed to the
Receiving Party by a third party without breach of any obligation of
confidentiality.  If the Transactions shall not be consummated, the Receiving
Party shall maintain such confidence, and all documents and information provided
to the Receiving Party by or on behalf of the Disclosing Party (and all copies
thereof or any documents, spreadsheets, analyses, etc. prepared on the basis of
such documents or information) shall promptly be returned to the Disclosing
Party by the Receiving Party.

(d)            Efforts.  Subject to the terms and conditions herein provided,
the Parent and the Company agree to, and the Company shall cause the other
Acquired Companies to, use their commercially reasonable efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable to consummate and make effective as promptly as
practicable the Transactions, including, but not limited to (i) the taking of
all reasonable acts necessary to cause the conditions precedent set forth in
Article XI to be satisfied, (ii) the obtaining of all necessary actions,
waivers, consents, approvals, orders and authorizations from Governmental
Authorities and the making of





- 46 -




--------------------------------------------------------------------------------







all necessary registrations, declarations and filings (including registrations,
declarations and filings with Governmental Authorities, if any) and the taking
of all reasonable steps as may be necessary to avoid any suit, claim, action,
investigation or proceeding by any Governmental Authorities, (iii) the obtaining
of all consents, approvals or waivers from third parties required as a result of
the Transactions, (iv) the defending of any suits, claims, actions,
investigations or proceedings, whether judicial or administrative, challenging
this Agreement or the consummation of the Transactions, including seeking to
have any stay or temporary restraining order entered by any court or other
Governmental Authority vacated or reversed and (v) the execution or delivery of
any additional instruments reasonably necessary to consummate the Transactions,
and to fully carry out the purposes of, this Agreement.  In furtherance, and not
in limitation of the foregoing, the Parent agrees to use its reasonable good
faith efforts to obtain the Parent Stockholder Approval and the conversion of
less than 20% of the Parent Common Stock.

(e)            Preparation of SEC Documents; Parent Stockholders’ Meeting.

(i)            As promptly as practicable after the execution of this Agreement,
Parent will prepare and file the Proxy Statement and Registration Statement with
the SEC.  In connection with the Proxy Statement and Registration Statement, the
Company shall deliver to Parent requisite annual audited financial statements
and interim unaudited financial statements which meet the applicable
requirements of Regulation S-X promulgated by the SEC for inclusion in the Proxy
Statement and Registration Statement and (ii) provide information reasonably
required to prepare the disclosures relating to the Businesses.  The Company and
its counsel shall be given a reasonable opportunity to review and comment on the
Proxy Statement and Registration Statement prior to filing with the SEC.  Parent
will respond to any comments of the SEC and Parent will use its reasonable best
efforts to obtain an order of effectiveness from the SEC and to mail the Proxy
Statement to its stockholders at the earliest practicable time. As promptly as
practicable after the execution of this Agreement, the Company and Parent will
prepare and file any other filings required under the Securities Act or any
other federal, foreign or Blue Sky laws relating to the Transactions
(collectively, the “Other Filings”). Each party will notify the other party
promptly upon the receipt of any comments from the SEC or its staff and of any
request by the SEC or its staff or any other governmental officials for
amendments or supplements to the Proxy Statement, the Registration Statement or
any Other Filing or for additional information and will supply the other party
with copies of all correspondence between such party or any of its
representatives, on the one hand, and the SEC, or its staff or other government
officials, on the other hand, with respect to the Proxy Statement, the
Registration Statement, the Merger or any Other Filing. The Proxy Statement, the
Registration Statement and the Other Filings will comply in all material
respects with all applicable requirements of Law and the rules and regulations
promulgated thereunder.  Whenever any event occurs which is required to be set
forth in an amendment or supplement to the Proxy Statement,





- 47 -




--------------------------------------------------------------------------------







the Registration Statement or any Other Filing, the Company or Parent, as the
case may be, will promptly inform the other party of such occurrence and
cooperate in filing with the SEC or its staff or any other government officials,
and/or mailing to stockholders of the Company and Parent, such amendment or
supplement.  The Proxy Statement will be sent to the stockholders of Parent as
described in Section 6.1(e)(ii) for the purpose of soliciting proxies from
holders of Parent Common Stock to vote at the Parent Stockholders’ Meeting in
favor of: (i) the adoption of this Agreement and the approval of the First
Merger (“Parent Stockholder Approval”); (ii) the issuance and sale of shares of
Parent Common Stock to the extent that such issuance requires stockholder
approval; (iii) the amendment to Parent’s charter to, among other things,
increase the number of authorized shares; (iv) the adoption of an equity
incentive plan; and (v) such other matters as Parent deems reasonably necessary
or appropriate in connection with the consummation of the Transactions.

(ii)            As soon as practicable following effectiveness of the
Registration Statement by the SEC, Parent shall distribute the Proxy Statement
to the holders of Parent Common Stock and, pursuant thereto, shall call the
Parent Stockholders’ Meeting in accordance with the DGCL and, subject to the
other provisions of this Agreement, solicit proxies from such holders to vote in
favor of the adoption of this Agreement and the approval of the First Merger and
the other matters presented to the stockholders of Parent for approval or
adoption at the Parent Stockholders’ Meeting, including, without limitation, the
matters described Section 6.1(e)(i).

(iii)            Parent shall comply with all applicable provisions of and rules
under the Securities Act, Exchange Act and all applicable provisions of the DGCL
in the preparation, filing and distribution of the Proxy Statement and
Registration Statement, the solicitation of proxies thereunder, and the calling
and holding of the Parent Stockholders’ Meeting. Without limiting the foregoing,
Parent shall ensure that the Proxy Statement does not, as of the date on which
it is distributed to the holders of Parent Common Stock, and as of the date of
the Parent Stockholders’ Meeting, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading
(provided that Parent shall not be responsible for the accuracy or completeness
of any information relating to the Company or any other information furnished in
writing by the Company explicitly for inclusion in the Proxy Statement).

(iv)            Parent, acting through its board of directors, shall include in
the Proxy Statement the recommendation of its board of directors (and any
committee thereof) that the holders of Parent Common Stock vote in favor of the
adoption of this Agreement and the approval of the First Merger.





- 48 -




--------------------------------------------------------------------------------







(v)            The Company agrees to provide, and will cause its directors,
officers and employees to provide, all cooperation reasonably necessary in
connection with obtaining the approval of the First Merger by Parent’s
stockholders.

(f)            HSR Act.  If required pursuant to the HSR Act, as promptly as
practicable after the date of this Agreement, Parent and the Company shall each
prepare and file the notification required of it thereunder in connection with
the Transactions and shall promptly and in good faith respond to all information
requested of it by the Federal Trade Commission and Department of Justice in
connection with such notification and otherwise cooperate in good faith with
each other and such Governmental Authorities. Parent and the Company shall (a)
promptly inform the other of any communication to or from the Federal Trade
Commission, the Department of Justice or any other Governmental Authority
regarding the Transactions, (b) give the other prompt notice of the commencement
of any action, suit, litigation, arbitration, proceeding or investigation by or
before any Governmental Authority with respect to such transactions and (c) keep
the other reasonably informed as to the status of any such action, suit,
litigation, arbitration, proceeding or investigation. Filing fees with respect
to the notifications required under the HSR Act shall be divided equally between
the Company and Parent.

(g)            Other Actions.  

(i)            As promptly as practicable after execution of this Agreement and
in any event within four (4) Business Days, Parent will prepare and file a
Current Report on Form 8-K pursuant to the Exchange Act to report the execution
of this Agreement (the “Signing Form 8-K”), which the Company may review and
comment upon prior to filing. Any language included in the Signing Form 8-K that
reflects the Company’s comments, as well as any text as to which the Company has
not commented upon after being given a reasonable opportunity to comment, shall
be deemed to have been approved by the Company and may henceforth be used by
Parent in other filings made by it with the SEC and in other documents
distributed by Parent in connection with the Transactions without further review
or consent of the Company. Promptly after the execution of this Agreement,
Parent and the Company shall also issue a mutually agreeable joint press release
announcing the execution of this Agreement (the “Signing Press Release”).

(ii)            At least five (5) days prior to the Closing Date, Parent shall
prepare together with the Company a draft Form 8-K announcing the Closing,
together with, or incorporating by reference, the financial statements prepared
by the Company and its accountant, and such other information that may be
required to be disclosed with respect to the Merger in any report or form to be
filed with the SEC (the “Closing Form 8-K”), which shall be in a form reasonably
acceptable to the Company. Prior to Closing, Parent and the Company shall





- 49 -




--------------------------------------------------------------------------------







prepare a mutually agreeable joint press release announcing the consummation of
the Mergers hereunder (the “Closing Press Release”). Concurrently with the
Closing, Parent shall issue the Closing Press Release. Concurrently with the
Closing, or as soon as practicable thereafter and in any event within four (4)
Business Days, Parent shall file the Closing Form 8-K with the Commission.

(h)            Required Information.  In connection with the preparation of the
Signing Form 8-K, the Signing Press Release, the Registration Statement, the
Proxy Statement, the Closing Form 8-K and the Closing Press Release, or any
other statement, filing, notice or application made by or on behalf of Parent
and/or the Company to any Governmental Authority or other third party in
connection with the Transactions, and for such other reasonable purposes, the
Company and Parent each shall, upon request by the other, furnish the other with
all information concerning themselves, their respective directors, officers and
stockholders and such other matters as may be reasonably necessary or advisable
in connection with the Merger. Each party warrants and represents to the other
party that all such information shall be true and correct in all material
respects and shall not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.

(i)            No Shop; Non-Solicit.

(i)            From and after the date hereof until the earlier of the (x)
termination of this Agreement in accordance with its terms or (y) consummation
of this Agreement and the Transactions (“Exclusivity Period”): (A) Parent shall
not, and shall cause its stockholders, officers, directors, affiliates,
representatives and advisors (collectively, with Parent, the “Parent Group”) not
to enter into any written agreement with any other person or entity (whether or
not such written agreement is absolute, contingent or conditional) regarding a
Parent Third Party Acquisition other than the transactions contemplated by this
Agreement, (B) Parent shall not and shall cause the other members of the Parent
Group not to solicit, offer, initiate, knowingly encourage, conduct or engage in
any discussions, investigations or negotiations or enter into any agreement with
any other person or entity (whether or not such agreement or understanding is
absolute, revocable, contingent or conditional) regarding a Parent Third Party
Acquisition and (C) Parent agrees that during the Exclusivity Period it shall
promptly, after obtaining knowledge thereof, advise the Company of any inquiry
or proposal regarding a Parent Third Party Acquisition that is received by any
member of the Parent Group, including the terms of the proposal and the identity
of the inquirer or offeror; and

(ii)            During the Exclusivity Period: (A) the Company shall not, and
shall cause its stockholders, officers, directors, affiliates, representatives
and advisors (collectively, with the Company, the “Company Group”) not to enter
into any





- 50 -




--------------------------------------------------------------------------------







written agreement with any other person or entity (whether or not such written
agreement is absolute, contingent or conditional) regarding a Company Third
Party Acquisition other than the transactions contemplated by this Agreement;
(B) the Company shall not and shall cause the other members of the Company Group
not to solicit, offer, initiate, knowingly encourage, conduct or engage in any
discussions, investigations or negotiations or enter into any agreement or
understanding with any other person or entity (whether or not such agreement or
understanding is absolute, revocable, contingent or conditional) regarding a
Company Third Party Acquisition, other than the transactions contemplated in
this Agreement; and (C) the Company agrees that during the Exclusivity Period it
shall promptly, after obtaining knowledge thereof, advise the Parent of any
inquiry or proposal regarding a Company Third Party Acquisition that is received
by any member of the Company Group, including the terms of the proposal and the
identity of the inquirer or offeror.

6.2.          Company’s Covenants.

(a)             Access to Information.  Prior to the Closing, the Company shall
(i) give Parent, its counsel, financial advisors, auditors and other authorized
representatives reasonable access to the offices, properties, books and records
of the Acquired Companies relating to the Acquired Companies and the Businesses,
(ii) furnish to Parent, its counsel, financial advisors, auditors and other
authorized representatives such financial and operating data and other
information relating to the Acquired Companies and the Businesses as such
Persons may reasonably request, and (iii) instruct the employees, counsel and
financial advisors of the Company to cooperate with Parent in its investigation
of the Acquired Companies and the Businesses; provided, however, that any
investigation pursuant to this section shall be conducted in such manner as not
to interfere unreasonably with the conduct of the business of the Acquired
Companies.  Any information provided under this Section 6.2(a) shall be deemed
confidential information for purposes of Section 6.1(c).  The Company hereby
appoints Parent as its authorized representative to access the offices,
properties, auditors, books and records of GCI and agrees to use commercially
reasonable efforts to assist Parent in obtaining information relating to GCI and
the GCI Subsidiaries.

(b)             Restrictions.  Prior to the Closing, except as required by Law,
as contemplated by the GCI Merger Agreement or with the prior written consent of
Parent (which consent shall not be unreasonably withheld or delayed), (i) the
Company shall, and shall cause each Acquired Company to (A) conduct the
Businesses only in the Ordinary Course of Business, in substantially the manner
in which the Businesses and operations have been previously conducted during the
period covered by the Company Financial Statements and consistently with those
practices, policies, customs and usages which were in effect from time to time
throughout that period and (B) upon request, report periodically to Parent
concerning the status of the business, operations, and finances of the Acquired
Companies, and (ii) the Company shall not, and shall not permit any Acquired
Company to:





- 51 -




--------------------------------------------------------------------------------










(A)     make, amend or rescind any election relating to Taxes, settle any
litigation, audit or controversy relating to Taxes in excess of amounts reserved
therefor in the Financial Statements, file any amended Tax Return or claim for
refund, change any method of accounting or make any other change in its
accounting or Tax policies or procedures, agree to an extension of any statute
of limitations related to any Tax, enter into a closing agreement related to any
Tax, or surrender any right to claim a Tax refund, except as required by
applicable Law or GAAP;

(B)      enter into any new line of business;

(C)      fail to pay any Taxes when they become due and payable, other than
Taxes being contested in good faith through appropriate proceedings and for
which adequate reserves are reflected in the Company Financial Statements in
accordance with GAAP;

(D)      issue any additional shares of capital stock (other than shares of
Company Stock issued in connection with existing warrants or upon exercise of
outstanding options by persons who are stockholders of the Company as of the
date of this Agreement) or any options, warrants or other rights to purchase, or
securities convertible into or exchangeable for, shares of stock in the Company;
  

(E)      declare, set aside or pay any dividends or other distribution in
respect of any Company Stock;

(F)      split, combine or reclassify any shares of its capital stock;

(G)      amend or propose to amend its certificate of incorporation or bylaws;

(H)      adopt a plan or effect any complete or partial liquidation or adopt
resolutions providing for or authorizing such liquidation or adopt a plan of or
effect any dissolution, merger, consolidation, restructuring, recapitalization
or reorganization;

(I)      (1) create, incur, assume, forgive or make any changes to the terms or
collateral of any debt or receivables (other than trade payables and receivables
in the Ordinary Course of Business consistent in type and amount with prior
practice), or any employee or





- 52 -




--------------------------------------------------------------------------------







officer loans or advances, except incurrences that constitute a refinancing of
existing obligations on terms that are no less favorable to the Acquired Company
than the existing terms; (2) assume, guarantee, endorse or otherwise become
liable or responsible (whether directly, indirectly, contingently or otherwise)
for the obligations of any Person except to the extent permitted by the Credit
Agreement; (3) make any capital expenditures other than in accordance with the
Acquired Company’s budgeted capital expenditures and to the extent permitted by
the Credit Agreement; (4) make any loans, advances or capital contributions to,
or investments in, any other Person (other than customary travel, relocation or
business advances to employees consistent with past practices); (5) acquire
stock or assets of, or merge or consolidate with, any other Person; (6) incur
any material liability or obligation (absolute, accrued, contingent or
otherwise) other than trade payables except to the extent permitted by the
Credit Agreement; (7) sell, transfer, mortgage, pledge, lease, encumber or
otherwise dispose of, or agree to sell, transfer, mortgage, pledge, lease,
encumber or otherwise dispose of, any assets or properties (real, personal or
mixed, tangible or intangible) other than inventory held for sale or the
disposition and replacement of obsolete personal property in the Ordinary Course
of Business, or to secure debt permitted under subclause (1) of this clause (I)
or (8) incur any indebtedness other than under existing credit facilities as set
forth on Schedule 4.11 or other Ordinary Course of Business indebtedness except
to the extent permitted by the Credit Agreement;

(J)      (1) increase the wages, salaries, bonus, compensation or other benefits
of any of its officers or employees (other than non-material increases granted
to retain employees, other than officers, who have been offered employment by
another Person) or enter into, establish, amend or terminate any Plan or other
employment, consulting, retention, change in control, collective bargaining,
bonus or incentive compensation, profit sharing, health, welfare, stock option,
equity, pension, retirement, vacation, severance, termination, deferred
compensation or other compensation or benefit plan, policy, agreement, trust,
fund or other arrangement with, for or in respect of any officer, director or
employee other than as required by applicable Law or pursuant to the terms of
agreements in effect on the date of this Agreement or in the Ordinary Course of
Business with employees (other than officers) of such Acquired Company, (2) hire
any employees except in the Ordinary Course of Business or (3) fail to make
contributions to any Plan in accordance with the terms thereof or with past
practice;

(K)      (1) commence or settle any litigation or other proceedings with any
Governmental Authority or other Person in excess of





- 53 -




--------------------------------------------------------------------------------







amounts reserved for such litigation on the Most Recent Balance Sheet or excess
of $2 million, (2) make, amend or rescind any election relating to Taxes, settle
any litigation, audit or controversy relating to Taxes in excess of amounts
reserved therefor in the Financial Statements, file any amended Tax Return or
claim for refund, change any method of accounting or make any other change in
its accounting or Tax policies or procedures, agree to an extension of any
statute of limitations related to any Tax, enter into a closing agreement
related to any Tax, or surrender any right to claim a Tax refund, except as
required by applicable Law or GAAP or (3) waive the benefits of, agree to modify
in any manner, terminate, release any Person from or knowingly fail to enforce
any material confidentiality or similar agreement to which an Acquired Company
is a party or of which an Acquired Company is a beneficiary outside the Ordinary
Course of Business;

(L)      (1) enter into or amend any contract or agreement with any Affiliate of
the Company or (2) unless such actions would not reasonably be expected to have
a Material Adverse Effect on the Company, enter into any agreement or group of
related agreements which would be considered a Material Contract, modify, amend
or terminate any Material Contract, or waive, release or assign any rights or
claims thereunder, or enter into any agreement that if entered into prior to the
date hereof would be a Material Contract;

(M)      knowingly or intentionally take any action that results or is
reasonably likely to result in any of the representations and warranties of the
Company hereunder being untrue in any material respect or any condition in
Article VII, VIII and IX not to be satisfied;

(N)      take or omit to take any action, the taking or omission of which could
reasonably be expected to have a Material Adverse Effect; or

(O)      agree to do, or take any action in furtherance of, any of the
foregoing.

Nothing in this Section 6.2(b) shall be interpreted as prohibiting or
restricting the Company in any way from complying with the terms and conditions
of any Material Contracts as such exist as of the date hereof.

(c)            Maintenance of Insurance.  The Company shall use reasonable
efforts to continue to carry its existing insurance upon substantially similar
terms with substantially similar coverage.





- 54 -




--------------------------------------------------------------------------------










(d)            Notification of Certain Matters.

(i)            The Company shall give prompt notice to Parent if any of the
following occur after the date of this Agreement: (A) there has been a material
failure of the Company to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder, (B) receipt of any
notice or other communication in writing from any third party alleging that the
consent of such third party is or may be required in connection with the
Transactions, (C) receipt of any notice or other written communication from any
Governmental Authority which relates to the consummation of the Transactions,
(D) the occurrence of an event which could reasonably be expected to have a
Material Adverse Effect, or (E) the commencement or threat, in writing, of any
litigation against any Acquired Companies which relates to the consummation of
the Transactions.

(ii)            Parent shall give prompt notice to the Company if any of the
following occur after the date of this Agreement: (A) there has been a material
failure of Parent to comply with or satisfy any covenant, condition or agreement
to be complied with or satisfied by it hereunder, (B) receipt of any notice or
other communication in writing from any third party alleging that the consent of
such third party is or may be required in connection with the Transactions, (C)
receipt of any notice or other written communication from any Governmental
Authority which relates to the consummation of the Transactions, (D) the
occurrence of an event which could reasonably be expected to have a Material
Adverse Effect, or (E) the commencement or threat, in writing, of any litigation
against Parent which relates to the consummation of the Transactions.

(e)            Update of Schedules.  From time to time prior to the Closing,
subject to the reasonable approval of Parent, the Acquired Companies shall be
entitled to update, amend or supplement the disclosure schedules attached hereto
(each, a “Schedule Update”) (x) to reflect the GCI Acquisition or (y) to the
extent information contained therein, which was true, complete and accurate as
of the date of this Agreement, becomes untrue, incomplete or inaccurate after
the date of this Agreement as a result of occurrences after the date of this
Agreement but prior to the Closing (provided that such occurrences do not
constitute or were not caused by a violation by an Acquired Company of Section
6.2(b)), by delivering such Schedule Update to the Buyer; provided further, that
any such Schedule Update delivered to Parent shall be deemed to be amended
unless Parent provides written notice to the Company within ten (10) Business
Days after delivery to Parent of such Schedule Update that such Schedule Update
is not reasonably satisfactory to Parent.  Parent shall not be obligated to
approve any change or changes to the disclosure schedules attached hereto made
pursuant to subsection (x) above that materially differs from the final
schedules to the GCI Merger Agreement, to the Company’s material detriment, or
pursuant to subsection (y) above that would have, or that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
the Acquired Companies following the Closing.  Any such Schedule Update, to the
extent practicable, shall be marked to show changes from the disclosure





- 55 -




--------------------------------------------------------------------------------







schedules attached hereto, as updated by any prior Schedule Updates.  If the
Company delivers to Parent one or more Schedule Updates, all references in this
Agreement to the disclosure schedules attached hereto shall thereafter mean the
disclosure schedules attached hereto as updated by each such Schedule Update to
the extent such Schedule Updates have been consented to by Parent.
Notwithstanding anything in this section to the contrary, upon completion of the
Company Audit, the Company shall have the right to deliver a replacement version
of the financial statements as of and for the fiscal year ended December 31,
2007 delivered on the date of this Agreement (the “Replacement Company Financial
Statements”); unless Parent terminates this Agreement pursuant to Section
11.1(h), the disclosure schedules attached hereto, shall be deemed to be amended
by the Replacement Company Financial Statements.

(f)             Sarbanes-Oxley Act Compliant.  The Acquired Companies shall use
their reasonable good faith efforts to become complaint with all applicable
provisions of and rules under the Securities Act, Exchange Act, and
Sarbanes-Oxley Act of 2002 within the time frame and waiver periods permitted by
the SEC with respect to all its SEC filings and system of internal accounting
controls.

(g)             No Claim Against Trust Fund.  Notwithstanding anything else in
this Agreement, the Company acknowledges that it has read Parent’s final
prospectus dated January 29, 2007 and understands that Parent has established
the Trust Fund for the benefit of Parent’s public stockholders and that, subject
to the limited exceptions described therein, Parent may disburse monies from the
Trust Fund only (a) to Parent’s public stockholders in the event they elect to
convert their shares into cash in accordance with Parent’s certificate of
incorporation and/or the liquidation of Parent or (b) to Parent after it
consummates a business combination.  The Company further acknowledges that, if
the Transactions, or, upon termination of this Agreement, another business
combination, are not consummated by January 29, 2009, Parent shall be obligated
to return to its stockholders the amounts being held in the Trust Fund.
 Accordingly, the Company, for itself and each of its subsidiaries, affiliated
entities, directors, officers, employees, stockholders, representatives,
advisors and all other associates and affiliates, hereby waive all rights,
title, interest or claim of any kind against Parent to collect from the Trust
Fund any monies that may be owed to them by Parent for any reason whatsoever,
including but not limited to a breach of this Agreement by Parent or any
negotiations, agreements or understandings with Parent (whether in the past,
present or future), and shall not seek recourse against the Trust Fund at any
time for any reason whatsoever. This paragraph shall survive this Agreement and
shall not expire and may not be altered in any way without the express written
consent of Parent.

(h)             AIM Delisting.  The Company shall use reasonable best efforts to
take, or cause to be taken, all actions, and do or cause to be done all things,
reasonably necessary, proper or advisable on its part under applicable Laws and
rules and policies of the AIM to enable the delisting by the Company of the
Company Common Stock.

6.3.          Parent Covenants.

(a)             Access to Information.  Prior to the Closing, Parent shall (i)
give the Company, its counsel, financial advisors, auditors and other authorized
representatives reasonable access to the offices, properties, books and records
of Parent, (ii) furnish to





- 56 -




--------------------------------------------------------------------------------







the Company, its counsel, financial advisors, auditors and other authorized
representatives such financial and operating data and other information relating
to Parent as such Persons may reasonably request, and (iii) instruct the
employees, counsel and financial advisors of Parent to cooperate with the
Company in its investigation of Parent; provided, however, that any
investigation pursuant to this section shall be conducted in such manner as not
to interfere unreasonably with the conduct of the business of Parent.  Any
information provided under this Section 6.3(a) shall be deemed confidential
information for purposes of Section 6.1(c).  

(b)             Restrictions.  Prior to the Closing, except as required by Law
or with the prior written consent of the Company (which consent shall not be
unreasonably withheld or delayed), (i) Parent shall conduct its business and
operations only in the Ordinary Course of Business, in substantially the manner
in which its business and operations have been previously conducted during the
period covered by the Parent Financial Statements and consistently with those
practices, policies, customs and usages which were in effect from time to time
throughout that period, and (ii) Parent shall not (A) make or change any
election, change an annual accounting period, adopt or change any material
accounting principle, method or practice, file any amended Tax Return, settle
any Tax claim or assessment, enter into any closing agreement with respect to
Taxes, surrender any right to claim a refund of Taxes, consent to any extension
or waiver of the limitation period applicable to any Tax claim or assessment
relating to Parent or take any similar action if the effect would be to increase
Parent’s Tax liability after the Closing Date, (B) enter into any new line of
business, (C) fail to pay any Taxes when they become due and payable, other than
Taxes being contested in good faith, (D) issue any additional shares of capital
stock (other than shares of Parent Common Stock or Parent Preferred Stock issued
in connection with existing warrants or upon exercise of outstanding options by
persons who are stockholders of Parent as of the date of this Agreement) or any
options, warrants or other rights to purchase, or securities convertible into or
exchangeable for, shares of stock in Parent, (E) declare, set aside or pay any
dividends or other distribution in respect of any shares of its capital stock,
(F) split, combine or reclassify any shares of its capital stock, (G) knowingly
or intentionally take any action that results or is reasonably likely to result
in any of the representations and warranties of Parent hereunder being untrue in
any material respect or any condition in Article VII, VIII and IX not to be
satisfied, (H) take or omit to take any action, the taking or omission of which
could reasonably be expected to have a Material Adverse Effect, or (I) agree to
do, or take any action in furtherance of, any of the foregoing.  Nothing in this
Section 6.3(b) shall be interpreted as prohibiting or restricting Parent in any
way from complying with the terms and conditions of any Material Contracts as
such exist as of the date hereof.

(c)             Registration of Shares.  Parent shall file as soon as possible
after the Closing, and use its best efforts to become effective within 12 months
after the Closing Date, a registration statement under the Securities Act with
respect to shares of Parent Common Stock issued pursuant to this Agreement prior
to the expiration of such 12-month period, including EBITDA Stock issued
pursuant to Section 3.1(c)(ii) and Warrant Stock issued pursuant to Section
3.1(c)(iii), to those stockholders of the Company who are listed on Schedule
6.3(c).





- 57 -




--------------------------------------------------------------------------------










(d)           Director and Officer Liability.  Parent shall cause the Surviving
Corporation, and the Surviving Corporation hereby agrees, to do the following:

(i)            For six (6) years after the First Merger Effective Time, the
Surviving Corporation shall indemnify and hold harmless each present and former
officer, director, employee and representative of the Company and Parent in
respect of acts and omissions occurring prior to the First Merger Effective Time
to the fullest extent permitted by the DGCL or any other Law or provided under
the Company’s or Parent’s certificate of incorporation and bylaws, as
applicable, in effect immediately prior to the First Merger Effective Time;
provided that such indemnification shall be subject to any limitation imposed by
such certificate of incorporation or bylaws (as in effect immediately prior to
the First Merger Effective Time) or from time to time by Law.

(ii)            For six (6) years after the First Merger Effective Time, the
Surviving Corporation shall provide each present and former officer, director,
employee and representative of the Company and Parent with “tail” insurance in
respect of acts or omissions occurring prior to the First Merger Effective Time
covering each such Person currently covered by the Company’s officers’ and
directors’ liability insurance policy on terms with respect to coverage and
amount not materially less favorable than those of such policy in effect on the
date hereof.  Without limiting the generality of the foregoing (and not
withstanding any other provision of this Agreement), prior to the First Merger
Effective Time, and with the prior consent of Parent, Company and Parent shall
be entitled to obtain prepaid insurance policies providing for the coverage
contemplated by this Section 6.3(d).  If such prepaid policies are obtained
prior to the First Merger Effective Time, Parent shall not cancel such policies
or permit such policies to be cancelled.

(iii)            The certificate of formation and the operating agreement of the
Second Merger Surviving Entity shall include provisions for exculpation of
director and officer liability and indemnification on the same basis as set
forth in the Company’s and Parent’s certificate of incorporation and bylaws, as
applicable, in effect immediately prior to the First Merger Effective Time.  For
six (6) years after the First Merger Effective Time, the Surviving Corporation
shall maintain in effect the provisions in its certificate of incorporation and
bylaws providing for indemnification of such persons with respect to the facts
or circumstances occurring at or prior to the First Merger Effective Time to the
fullest extent permitted from time to time under the DGCL, which provisions
shall not be amended except as required by changes in Law or except to make
changes permitted by Law that would enlarge the scope of such persons’
indemnification rights thereunder.





- 58 -




--------------------------------------------------------------------------------







(iv)            The provisions of this Section 6.3(d) (x) are intended to be for
the benefit of, and will be enforceable by, each indemnified party, his or her
heirs and his or her representatives and (y) are in addition to, and not in
substitution for, any other rights to indemnification or contribution that any
such Person may have by contract or otherwise.  It is the intention of the
parties to constitute the Company as trustee for the indemnified parties of the
rights and benefits of this Section 6.3(d) and the Company agrees to accept such
trust and to hold the rights and benefits of this Section 6.3(d) in trust for
and on behalf of the indemnified parties.  The obligations of Parent and the
Surviving Corporation under this Section 6.3(d) shall not be terminated or
modified in such a manner as to adversely affect the rights of any indemnified
party to whom this Section 6.3(d) applies unless (x) such termination or
modification is required by applicable Law or (y) the affected indemnified party
shall have consented in writing to such termination or modification.

(e)            Prior to the Effective Time, Parent shall (i) adopt an equity
incentive plan in form and substance reasonably satisfactory to the Company,
(ii) reserve 3,000,000 shares of Parent Common Stock for issuance pursuant to
such equity incentive plan and (iii) contingent upon the approval of such equity
incentive plan by the holders of Parent Common Stock, approve each of the option
grants set forth on Schedule 6.3(e).

6.4.          Proxies and Dissent Rights.  Parent shall advise the Company, as
reasonably requested, and on a daily basis on each of the last seven (7)
Business Days prior to the Parent Stockholders meeting, as to the aggregate
tally of proxies and votes received in respect of such special meeting and the
number of shares of Parent Common Stock for which notices of conversion have
been delivered to Parent.

6.5.          Stock Symbol.  As of and after the First Merger Effective Time,
Parent shall (i) change the name of Parent to “First Communications, Inc.” and
(ii) cause the symbol under which the Parent Common Stock and any warrants to
purchase Parent Common Stock are traded on the NASDAQ to change to a symbol as
determined by the Company that, if available, is reasonably representative of
the corporate name or business of the Company.

6.6.          Further Assurances.  The parties shall execute such further
documents, and perform such further acts, as may be necessary to effect the
Merger on the terms herein contained, and to otherwise comply with the terms of
this Agreement and consummate the Transactions.

VII.     CONDITIONS TO EACH PARTY’S OBLIGATION TO EFFECT THE MERGER

The respective obligations of each party to this Agreement to effect the Mergers
shall be subject to the satisfaction prior to the Closing Date of the following
conditions:





- 59 -




--------------------------------------------------------------------------------







7.1.          Parent Stockholder Approval.  The Parent Stockholder Approval
shall have been obtained by Parent in accordance with the DGCL and Parent’s
certificate of incorporation. An executed copy of an amendment to Parent’s
certificate of incorporation shall have been filed with the Secretary of State
of the State of Delaware to be effective as of the Closing.  The Trust Fund
containing at least $81,000,000 shall have been disbursed to Parent.

7.2.          Parent Common Stock.  Holders of twenty percent (20%) or more of
the shares of Parent Common Stock issued in Parent’s initial public offering of
securities and outstanding immediately before the Closing shall not have
exercised their rights to convert their shares into a pro rata share of the
Trust Fund in accordance with Parent’s certificate of incorporation.

7.3.          Effectiveness of Registration Statement.  The SEC shall have
declared the Registration Statement effective and no stop order suspending the
effectiveness of the Registration Statement or any part thereof shall have been
issued by the SEC and no proceeding for that purpose shall have been initiated
or, to the knowledge of Parent or the Company, threatened by the SEC.

7.4.          NASDAQ Listing Approval.  The shares of Parent Common Stock to be
issued in the Merger shall have been approved for listing on the NASDAQ Stock
Market, subject to official notice of issuance.

7.5.          No Litigation.  No Governmental Authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
Law, rule, injunction, judgment, order, decree, ruling or charge (whether
temporary, preliminary or permanent) that is in effect and (a) restrains,
enjoins or otherwise prohibits or challenges the validity or legality of the
Transactions, (b) limits or otherwise adversely affects the right of Parent to
own and control the Acquired Companies, or to operate all or any material
portion of either the business or the assets of the Acquired Companies or any
material portion of the business or the assets of Parent or (c) compels Parent
or any of its Affiliates to dispose of all or any material portion of either the
Business or the assets of any Acquired Company (each, a “Governmental
Prohibition”), and no Person shall have instituted or overtly threatened any
action, suit or proceeding that would be reasonably expected to, result in any
Governmental Prohibition.

7.6.          Hart-Scott-Rodino Act; Governmental Approvals.  All applicable
waiting periods (and any extension thereof) under the HSR Act shall have expired
or otherwise been terminated and all notices, reports, registrations and other
filings with, and all consents, approvals and authorizations set forth on
Schedule 6.1(a)(i) or Schedule 6.1(a)(ii) shall have been made or obtained, as
the case may be.

7.7.          Board Composition and Parent Officers.  The stockholders of Parent
shall have voted to elect to Parent's board of directors the individuals named
on Schedule 7.7 in the classes set forth opposite their names, effective
immediately after the Closing, and Parent shall have appointed the individuals
named on Schedule 7.7 to the offices set forth opposite their names, effective
immediately after the Closing.





- 60 -




--------------------------------------------------------------------------------







7.8.          Frustration of Closing Conditions.  None of the Company, Parent or
the Merger Sub may rely on the failure of any condition set forth in Articles
VII, VIII or IX, as the case may be, to be satisfied if such failure was caused
by such party’s breach of Section 6.1(d) or any other provision of this
Agreement.

VIII.     ADDITIONAL CONDITIONS TO OBLIGATIONS OF PARENT AND THE MERGER SUB

The obligations of Parent and Merger Sub to effect the Mergers are subject to
satisfaction of the following conditions at or prior to the date indicated (any
of which may be waived in whole or in part by Parent in writing):

8.1.          Representations True.  The Company’s representations and
warranties set forth in this Agreement and the exhibits and schedules attached
hereto and any certificates delivered pursuant to this Agreement shall be true
and correct in all material respects (except representations which, as written,
are already qualified by materiality or Material Adverse Effect, in which case
such representations and warranties shall be true and correct in all respects)
as of the date hereof and, except to the extent such representations and
warranties speak as of an earlier date, as of the First Merger Effective Time as
if made at the First Merger Effective Time.

8.2.          Consents Obtained.  All necessary third party approvals or
consents shall have been obtained from all foreign, local, state and federal
departments and agencies, from all other commissions, boards, agencies and from
any other Person or entity whose approval or consent is necessary to consummate
the Transactions including, without limitation, the approval of the Company’s
board of directors and stockholders, State PUC Consents and FCC Consents.

8.3.          Performance of Obligations.  The Company shall have performed in
all material respects all obligations, covenants and agreements undertaken by
the Company in this Agreement and shall have complied in all material respects
with all terms and conditions applicable to it under this Agreement to be
performed and complied with on or before the Closing Date.

8.4.          Dissenting Stockholders.  Stockholders holding not more than ten
percent (10%) of the outstanding shares of Company Common Stock shall have
exercised or shall have continuing rights to exercise dissenters’ rights under
the DGCL with respect to the transactions contemplated by this Agreement.

8.5.          Receipt of Documents by Parent.  Parent shall have received:

(a)             a certificate, dated the Closing Date, signed by the President
and Secretary of the Company, certifying as to the fulfillment of the matters
contained in Sections 8.1, 8.2 and 8.3;

(b)             certified copies of resolutions duly adopted by the board of
directors and stockholders of the Company approving this Agreement and the
Transactions;





- 61 -




--------------------------------------------------------------------------------







(c)             certificates of good standing dated within five Business Days of
the Closing Date certifying the due incorporation or formation, good standing
and continued corporate existence of each of the Acquired Companies issued by
the jurisdiction of incorporation of such Acquired Company and by each
jurisdiction where such Acquired Company is required to qualify to do business
as a foreign corporation; and

(d)             the Escrow Agreement attached hereto as Exhibit D, executed by
the Stockholders’ Representative and the Escrow Agent.

8.6.          No Material Adverse Effect.  Since the date of this Agreement
there shall not have been any occurrence, event, change, effect or development
that, individually or in the aggregate, has had or is reasonably expected to
have a Material Adverse Effect on the Company.

8.7.          Credit Agreement Amendment.  The Company shall have obtained an
amendment to the JPMorgan Credit Agreement waiving the change of control
provision.

8.8.          GCI Merger.  The Company shall have consummated the GCI
Acquisition substantially on the terms and conditions set forth in the GCI
Merger Agreement.

IX.     CONDITIONS PRECEDENT TO OBLIGATIONS OF COMPANY

The obligation of the Company to effect the Merger is subject to satisfaction of
the following conditions at or prior to the date indicated (any of which may be
waived in whole or in part by the Company in writing):

9.1.          Representations True.  Parent and the Merger Subs’ representations
and warranties set forth in this Agreement and the exhibits and schedules
attached hereto and any certificates delivered pursuant to this Agreement shall
be true and correct in all material respects (except representations which, as
written, are already qualified by materiality or Material Adverse Effect, in
which case such representations and warranties shall be true and correct in all
respects) as of the date hereof and, except to the extent such representations
and warranties speak as of an earlier date, as of the First Merger Effective
Time as if made at the First Merger Effective Time.

9.2.          Performance of Obligations.  Parent and each Merger Sub shall have
duly performed in all material respects all obligations, covenants and
agreements undertaken by them in this Agreement and shall have complied in all
material respects with all the terms and conditions applicable to them under
this Agreement to be performed or complied with on or before the Closing Date.

9.3.          Consents Obtained.  All necessary third party approvals or
consents, assuming the Acquired Companies’ compliance with Section 6.2 with
respect to those third party consents that are the subject of such section,
shall have been obtained from all foreign, local, state and federal departments
and agencies, from all other commissions, boards, agencies and from any other
Person or entity whose approval or consent is necessary to consummate the
Transactions including, without limitation, the approval of the board of
directors of each of Parent and the Merger Subs, State PUC Consents and FCC
Consents.





- 62 -




--------------------------------------------------------------------------------










9.4.          Merger Consideration.  Parent shall have confirmed that it is
prepared to deposit the Merger Consideration with the Exchange Agent and the
Escrow Agent, as applicable.

9.5.          Parent Stockholder Consent.  Parent shall have received approval
from the stockholders of Parent in a manner consistent with Parent’s final
prospectus dated January 29, 2007 and delivered such approval to the Company;
provided, however, if Parent fails to obtain such stockholder approval and all
of the other foregoing conditions in Sections 7.3-7.6 and 8.1-8.8 shall have
been satisfied, then Parent shall pay the Company all of its excess working
capital funds available outside of the Trust Fund which remain after Parent’s
expenses are paid or accrued for and reasonable liquidation reserves are
established.

9.6.          Receipt of Documents.  The Company shall have received:

(a)             a certificate, dated the Closing Date, signed by the President
and Secretary of each of Parent and each Merger Sub certifying as to the
fulfillment of the matters contained in Sections 9.1, 9.2, 9.3, 9.4, 9.5, 9.7
and 9.8;

(b)             certified copies of resolutions duly adopted by the board of
directors of each of Parent and each Merger Sub approving this Agreement and the
Transactions; and

(c)             the Escrow Agreement duly executed by the Parent and the Escrow
Agent.

9.7.          SEC Compliance.  Immediately prior to the Closing, Parent shall be
in compliance with the reporting requirements under the Exchange Act.

9.8.          No Material Adverse Effect.  Since the date of this Agreement
there shall not have been any occurrence, event, change, effect or development
that, individually or in the aggregate, has had or is reasonably expected to
have a Material Adverse Effect on Parent.

X.     SURVIVAL OF REPRESENTATIONS AND WARRANTIES

10.1.        Nonsurvival of Representations and Warranties.  None of the
representations and warranties in this Agreement or in any certificate or
instruments delivered pursuant to this Agreement shall survive the Closing.
 This Section 10.1 shall not limit any covenant or agreement of the parties
which by its terms contemplates performance after the Closing.

XI.     TERMINATION

11.1.        Termination.  This Agreement may be terminated at any time prior to
Closing, as follows:

(a)             By mutual written consent of Parent and the Company;





- 63 -




--------------------------------------------------------------------------------







(b)             By either Parent or the Company, if the Transactions shall not
have been consummated on or before January 29, 2009 (the “Outside Date”);

(c)             By either Parent or the Company, if a Governmental Authority
shall have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, executive order, decree, injunction or other order, in each case
which has become final and non-appealable, and which permanently restrains,
enjoins or otherwise prohibits the Transactions;

(d)             By either Parent or the Company, if within forty-eight (48)
hours of the execution and delivery of this Agreement, the Company does not
obtain the affirmative written consent of a majority of the stockholders of the
Company approving this Agreement and the Transactions;

(e)             By either Parent or the Company, if, at the Parent Stockholders’
Meeting (including any adjournments thereof), this Agreement and the
Transactions shall fail to be approved and adopted by the affirmative vote of
the holders of Parent Common Stock required under Parent’s certificate of
incorporation, or the holders of 20% or more of the number of shares of Parent
Common Stock issued in Parent’s initial public offering and outstanding as of
the record date of the Parent Stockholders’ Meeting exercise their rights to
convert the shares of Parent Common Stock held by them into cash in accordance
with Parent’s certificate of incorporation;

(f)             By Parent, if it is not in material breach of its obligations
under this Agreement and if (i) at any time any of the representations and
warranties of the Company herein become untrue or inaccurate such that Section
8.1 would not be satisfied (treating such time as if it were the Closing Date
for purposes of this Section 11.1(f)); or (ii) there has been a breach on the
part of the Company of any of its covenants or agreements contained in this
Agreement such that Section 8.3 would not be satisfied (treating such time as if
it were the Closing Date for purposes of this Section 11.1(f)), and, in both
cases (i) and (ii), such breach has not been cured within thirty (30) days after
written notice to the Company, if curable; or

(g)            By the Company, if it is not in material breach of its
obligations under this Agreement, and if (i) at any time any of the
representations and warranties of Parent herein become untrue or inaccurate such
that Section 9.1 would not be satisfied (treating such time as if it were the
Closing Date for purposes of this Section 11.1(g)); or (ii) there has been a
breach on the part of Parent of any of its covenants or agreements contained in
this Agreement such that Section 9.2 would not be satisfied (treating such time
as if it were the Closing Date for purposes of this Section 11.1(g)), and, in
both cases (i) and (ii), such breach has not been cured within thirty (30) days
after written notice to Parent, if curable.

(h)            By Parent within forty-eight (48) hours of the delivery by the
Company to Parent of Replacement Company Financial Statements, if such
Replacement Company Financial Statements contain restated items that adversely
affect the Company’s financial results as of and for the fiscal year ended
December 31, 2007.

11.2.       Effect of Termination.  If this Agreement is terminated as permitted
by Section 11.1, this Agreement shall have no further force and effect, except
that the provisions of Sections 6.1(c), 6.2(g), 12.1, 12.2, 12.5, 12.8, 12.9,
12.10, 12.11, 12.12, 12.13 and this Section 11.2 shall survive any such
termination and except for any breach by a party of its obligations hereunder
prior to the time of such termination.





- 64 -




--------------------------------------------------------------------------------










XII.     MISCELLANEOUS

12.1.          Applicable Law.  This Agreement shall be construed and enforced
in accordance with the internal, substantive laws of the State of Delaware.

12.2.          Construction; Entire Agreement; Amendment.  The captions
preceding the Articles and Sections in this Agreement have been inserted for
convenience only and shall not be used to modify, expand or construe any of the
provisions of this Agreement.  This Agreement, which includes the exhibits and
schedules hereto and the other documents, agreements and instruments executed
and delivered pursuant to or in connection with this Agreement, constitutes the
entire Agreement between the parties hereto with respect to the subject matter
contained herein, and it supersedes all prior and contemporaneous agreements,
representations and understandings of the parties, express or implied, oral or
written.  This Agreement may not be amended or modified in any way except in a
writing signed by each of the parties hereto and except as provided in Section
6.2(e).

12.3.          Assignment.  The rights and obligations of a party under this
Agreement shall not be assignable by such party without prior, express written
consent of all other parties.

12.4.          Binding Effect.  This Agreement shall be binding upon, and inure
to the benefit of, the legal representatives, heirs, successors and permitted
assigns of the respective parties.

12.5.          Interpretation.  Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine, or
neuter, as the context requires.

12.6.          Waiver.  Any provision of this Agreement may be waived in writing
at any time by the party which is entitled to the benefit of such provision.
 Neither any failure nor any delay by any party in exercising any right, power,
or privilege under this Agreement or any of the documents referred to in this
Agreement shall operate as a waiver of such right, power or privilege, and no
single or partial exercise of such right, power or privilege shall preclude any
other or further exercise of such right, power or privilege or the exercise of
any other right, power or privilege.

12.7.          Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same Agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties to this Agreement.  Electronic or facsimile signatures shall be
deemed to be original signatures.





- 65 -




--------------------------------------------------------------------------------







12.8.          Severability.  The parties agree that if any part, term, or
provision of this Agreement shall be found illegal and unenforceable by any
court of law, the remaining provisions shall be severable, valid, and
enforceable in accordance with their terms.

12.9.          Notices.  Notice from a party to another party hereto relating to
this Agreement shall be deemed effective if made in writing and delivered to the
recipient’s address or facsimile number set forth below by any of the following
means:  (i) hand delivery, (ii) registered or certified mail, postage prepaid,
with return receipt requested, (iii) Federal Express, Airborne Express, or like
overnight courier service, or (iv) facsimile showing the date of transmission
thereon and followed by regular mail delivery of a copy thereof.  Notice made in
accordance with this Section 12.9 shall be deemed delivered on receipt if
delivered by hand or transmission if sent by facsimile on the third Business Day
after mailing if mailed by registered or certified mail, or the next Business
Day after deposit with an overnight courier service if delivered for next day
delivery.

(a)           If to the Company or the Stockholders’ Representative prior to the
Closing, as follows:

First Communications, Inc.
3340 West Market Street
Akron, Ohio 44333
Attn:  Joseph Morris

Fax: (330) 835-2330




With a copy to:




Bingham McCutchen LLP
One Federal Street
Boston, MA 02110
Attn:  John J. Concannon III, Esq.

Fax:  (617) 951-8736




(b)           If to Parent or the Merger Sub or following the Closing, the
Company, as follows:

Renaissance Acquisition Corp.
50 East Sample Road
Pompano Beach, Florida
Attn:  Barry W. Florescue

Fax: (954) 784-0534




and




Renaissance Acquisition Corp.





- 66 -




--------------------------------------------------------------------------------







15652 Woodvale Road
Encino, California 91436
Attn:  Richard Bloom
Fax: (818) 995-7191  




With a copy to:




Dechert LLP
1095 Avenue of the Americas
New York, New York 10036
Attn:  Charles I. Weissman, Esq.

Fax: (212) 698-3599




(c)           If to the Stockholders’ Representative following the Closing, as
follows:

The Gores Group LLC

10877 Wilshire Boulevard

18th Floor

Los Angeles, California 90024

Attn: Scott Honour
Fax:  (310) 209-3310




Any party may, from time to time, by written notice to the other party,
designate a different address, which shall be substituted for the one specified
above for such party.

12.10.          Consent to Jurisdiction.  The parties hereto each hereby
irrevocably submit to the exclusive jurisdiction of any state or federal court
sitting in New Castle County, Delaware for the purposes of any suit, action or
other proceeding arising out of or based upon this Agreement or the subject
matter hereto brought by any other party hereto.  Each party also agrees not to
bring any action or proceeding arising out of or relating to this Agreement in
any other court.  Each party hereto, to the extent permitted by applicable Law,
hereby waives and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding brought in such courts, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the venue of the suit, action or proceeding is improper or that this Agreement
or the subject matter hereof may not be enforced in or by such court.  Any party
may make service on any other party by sending or delivering a copy of the
process to the party to be served at the address and in the manner provided for
the giving of notices in Section 12.9 above.  Nothing in this Section 12.10,
however, shall affect the right of any party to serve legal process in any other
manner permitted by law or at equity.  Each party agrees that a final judgment
in any action or proceeding so brought shall be conclusive and may be enforced
by suit on the judgment or in any other manner provided by law or at equity.





- 67 -




--------------------------------------------------------------------------------







12.11.          WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE PARTIES HERETO HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER DOCUMENTS AND AGREEMENTS DELIVERED IN CONNECTION HEREWITH,
THE TRANSACTIONS OR THE ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION,
ADMINISTRATION, OR ENFORCEMENT HEREOF OR THEREOF.

12.12.          Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  Accordingly, the parties further agree that each party shall be
entitled to an injunction or restraining order to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other right or remedy to which such party may be entitled under
this Agreement, at law or in equity.

12.13.          Expenses.  Except as otherwise provided in this Agreement,
whether or not the Closing takes place, each party shall bear its respective
expenses incurred in connection with the preparation, execution and performance
of this Agreement and the Transactions, including all fees and expenses of
representatives, counsel, accountants, brokers and finders.

12.14.          Stockholders’ Representative.  Subject to the penultimate
sentence of this Section 12.14, the Stockholders’ Representative shall serve as
the exclusive agent of the Former Company Stockholders and the holders of T2
Warrants and T3 Warrants for all purposes of this Agreement and the transactions
contemplated hereby.  Without limiting the generality of the foregoing, the
Stockholders’ Representative shall be authorized (a) to execute all
certificates, documents and agreements on behalf of and in the name of any of
the Former Company Stockholders and the holders of T2 Warrants and T3 Warrants
necessary to effectuate the transactions contemplated hereby, and (b) to
negotiate, execute and deliver all amendments, modifications and waivers to this
Agreement or any other agreement, document or instrument contemplated by this
Agreement.  The Stockholders’ Representative also shall be exclusively
authorized to take all actions on behalf of the Former Company Stockholders and
holders of T2 Warrants and T3 Warrants in connection with any claims made under
this Agreement or in respect of the Transactions contemplated hereby, to bring,
prosecute, defend or settle such claims, and to make and receive payments in
respect of such claims on behalf of the Former Company Stockholders and holders
of T2 Warrants and T3 Warrants, and no Former Company Stockholder or holders of
T2 Warrants and T3 Warrants shall take any such action without the Stockholders’
Representative’s prior written approval.  The Stockholders’ Representative is
serving in the capacity as exclusive agent of the Former Company Stockholders
and holders of T2 Warrants and T3 Warrants hereunder solely for purposes of
administrative convenience.  The Stockholders’ Representative shall not be
liable to any Person for any act done or omitted hereunder as the Stockholders’
Representative while acting in good faith, and any act done or omitted pursuant
to the advice of counsel shall be conclusive evidence of such good faith.  The





- 68 -




--------------------------------------------------------------------------------







holders of shares of Company Stock outstanding immediately prior to the First
Effective Time shall indemnify the Stockholders’ Representative and hold it
harmless against any loss, liability or expense incurred without gross
negligence or bad faith on the part of the Stockholders’ Representative and
arising out of or in connection with the acceptance or administration of its
duties hereunder.  The person serving as Stockholders’ Representative may resign
or be replaced from time to time by the holders of a majority in interest of the
Escrowed Stock held in the Escrow Account upon not less than ten (10) days’
prior written notice to Parent and with Parent’s written consent, which shall
not be unreasonably withheld, conditioned or delayed.

[Signatures Appear on the Following Page]





- 69 -




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have duly executed this Agreement and Plan of
Merger on the date first above written.

PARENT:




RENAISSANCE ACQUISITION CORP







 

By:

/s/ Barry W. Florescue

 

 

Name:  Barry W. Florescue

 

 

Title:  Chairman and Chief Executive Officer







MERGER SUB I:




FCI MERGER SUB I, INC.







 

By:

/s/ Barry W. Florescue

 

 

Name:  Barry W. Florescue

 

 

Title:  President







MERGER SUB II:




FCI MERGER SUB II, LLC




 

By:

RENAISSANCE ACQUISITION CORP.,

 

 

as Sole Member







 

By:

/s/ Barry W. Florescue

 

 

Name:  Barry W. Florescue

 

 

Title:  Chairman and Chief Executive Officer







THE COMPANY:




FIRST COMMUNICATIONS, INC.







 

By:

/s/ Joseph R. Morris

 

 

Name: Joseph R. Morris

 

 

Title: Chief Operating Officer








- 70 -




--------------------------------------------------------------------------------







STOCKHOLDERS’ REPRESENTATIVE:




THE GORES GROUP, LLC







 

By:

/s/ Steven G. Eisner

 

 

Name: Steven G. Eisner

 

 

Title: Vice President








- 71 -


